Exhibit 10.1

   

License and Supply Agreement

 

THIS LICENSE AND SUPPLY AGREEMENT (the “Agreement”) is executed as of the 23 day
of May, 2013, shall become effective upon the closing of an IPO (as hereinafter
defined) (the “Effective Date”), and is entered into by and between Ruthigen,
Inc., a Nevada corporation (“Ruthigen”) and Oculus Innovative Sciences, Inc., a
Delaware corporation (hereinafter referred to as “Oculus”). Oculus and Ruthigen
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

 

WHEREAS, Oculus has developed proprietary technology and know-how which is
incorporated into a broad range of products that it manufactures, through its
methods of manufacturing (including the Oculus Method of Manufacturing defined
below)) and commercializes.

 

WHEREAS, Oculus has also developed proprietary technology and know-how relating
to the manufacture of a unique and proprietary chemical formulation.

 

WHEREAS, Ruthigen is interested in developing and commercializing products
utilizing the proprietary technology and know-how generally for invasive
applications and obtaining from Oculus certain rights and licenses therefor, on
the terms and subject to the conditions hereinafter set forth.

 

WHEREAS, on the terms and subject to the conditions hereinafter set forth,
Oculus is willing to grant such rights and licenses to Ruthigen, while retaining
the right to develop and commercialize products utilizing the proprietary
technology and know-how generally for topical applications, as well as to
continue to develop and commercialize products using the Oculus Method of
Manufacturing.

 

WHEREAS, Oculus and Ruthigen will each seek input from the other Party into
certain of its respective policies, strategies and goals for the development and
commercialization of certain of its respective products, and maximization of
commercialization and differentiation of such products, all as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties hereto, intending to be
legally bound, do hereby agree as follows:

Article I
Definitions

 

The following terms, when capitalized, shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined), when used in this Agreement.

 

“Affiliate” means, with respect to a Party, any person, corporation, firm, joint
venture, or other entity which, directly or indirectly, by itself or through one
or more intermediaries, controls, is controlled by, or is under common control
with such Party, but only for so long as such control exists. As used in this
definition, the term “control” means the possession of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of the outstanding voting securities or by contract or otherwise.
For purposes of this Agreement and notwithstanding any control relationship
between the Parties, neither Party shall be deemed an Affiliate of the other
Party.

1

 

 

“Agreement” means this License and Supply Agreement.

 

“Audit Disagreement” shall have the meaning set forth in Section 8.7(b).

 

“Business Day” means a day which is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in San Francisco,
California.

 

“CFR” means the US Code of Federal Regulations.

 

“Change in Control” means, with respect to a Party, the occurrence of any of the
following events:

 

(a) The acquisition of a Party by another person or entity by means of any
transaction or series of related transactions (including, without limitation,
any reorganization, merger or consolidation), or the sale of all or
substantially all of the assets of the Party, unless, in connection with such
acquisition or sale of assets, the Party’s shareholders as constituted
immediately prior to such acquisition or sale shall, immediately after such
acquisition or sale (by virtue of securities issued as consideration for the
Party’s acquisition or sale or otherwise) have “beneficial ownership” (as
defined in Rule 13d-3 under the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”)) of securities of the surviving or acquiring person or
entity representing more than fifty percent (50%) of the combined voting power
of the surviving or acquiring person or entity ordinarily having the right to
vote at elections of directors;

 

(b) The shareholders of the Party approve a plan of complete liquidation of the
Party; or

 

(c) Any transaction or series of related transactions to which a Party is a
party in which ownership of in excess of fifty percent (50%) of the Party’s
outstanding voting power is transferred and as a result of which the holders of
the voting power of the outstanding capital stock of such Party immediately
prior to such transaction, own less than fifty percent (50%) of the then
outstanding capital shares of securities or equity entitled to vote generally in
the election of the directors (or other managing authority) of such Party
immediately following such transaction.

 

For purposes of this definition, the term “person” shall have the same meaning
as when used in sections 13(d) and 14(d) of the Exchange Act but shall exclude
(1) a trustee or other fiduciary holding securities under an employee benefit
plan maintained by the Party or an Affiliate and (2) a corporation owned
directly or indirectly by the shareholders of the Party in substantially the
same proportions as their ownership of the stock.

 

Notwithstanding the foregoing, the term Change in Control shall not include a
transaction the primary purpose of which is (a) to change the state or country
of the Party’s incorporation, (b) to form a holding company that will be owned
in substantially the same proportions by the persons who held the Party’s
securities immediately before such transaction; (c) to engage in an equity
financing transaction; or (d) to make an initial public offering of the Party’s
stock.

 

“Clinical Development” means the conduct of studies of the Product in humans in
the Field to assess the dosing, safety and/or efficacy of the Product, including
but not limited to Phase 1 Clinical Trials, Phase 2 Clinical Trials and Phase 3
Clinical Trials, or as required by the applicable Regulatory Authority.

 

“Commercialization” and “Commercialize” shall refer to all activities undertaken
relating to the use, pre-marketing, marketing, sale, offer for sale import for
sale and distribution of the Product, through Ruthigen, its Affiliates and their
sublicensees, distributors and resellers.

2

 

 

“Commercially Reasonable Efforts” means the carrying out of obligations or tasks
in a sustained manner using good faith and diligent efforts, which efforts shall
be consistent with the exercise of prudent scientific and business judgment.

 

“Confidential Information” shall have the meaning set forth in Section 10.1.

 

“Consolidated Group” shall be determined in accordance with U.S. GAAP,
consistently applied.

 

“Control” or “Controlled” means the right to grant a license or sublicense of
patent rights, know-how, information, or other intangible rights as provided for
herein without violating the terms of any agreement or other arrangement with
any Third Party.

 



“Cost of Goods” means (i) with respect to any unit of Product, Oculus’ direct
out of pocket product production cost per unit of Product, including raw
materials, packaging components (if any), and direct internal and outside labor
allocable to such unit of Product in accordance with Oculus’s observed
accounting procedures and using GAAP, consistently applied, for all products
Manufactured in the facility where the Product is manufactured; and (ii) with
respect to any unit of Manufacturing Equipment, Oculus’ direct out of pocket
product acquisition cost per unit of Manufacturing Equipment, including raw
materials, packaging, components, and direct outside labor for assembly
allocable to such unit of Manufacturing Equipment in accordance with Oculus’s
observed accounting procedures and using GAAP, consistently applied, for all
Manufacturing Equipment manufactured in the facility where the Manufacturing
Equipment is assembled.



 

“Development” and “Develop” means to develop a product, including conducting
non-clinical and clinical research and development activities such as
toxicology, pharmacology and other discovery efforts, test method development
and stability testing, process development, formulation development, delivery
system development, quality assurance and quality control development,
statistical analysis, clinical studies (including pre- and post-approval
studies), regulatory affairs, pharmacovigilance and clinical study regulatory
activities, including, with respect to Ruthigen, all activities relating to the
Pre-clinical Development, clinical development and post-sale assessment and
monitoring of Products in the Field in the Territory.

 

“Development and Commercialization Plan” means the plan attached as Schedule 3
hereto, which sets forth the expected Development and Commercialization to be
conducted by Ruthigen that will set forth the regulatory approvals to be sought,
the timelines for such approvals and timelines for Ruthigen’s Commercialization
of Product in the Field in the Territory.

 

“Drug Approval Application” means an application for Regulatory Approval which
is required before commercial sale or use of the Product as a drug in the
Territory.

 

“FAC” means free available chlorine.

 

“FDA” means the U.S. Food and Drug Administration, or any successor health
regulatory authority.

 

“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended, and the rules and regulations promulgated thereunder.

 

“Field” means all (1) Invasive uses in humans, other than (i) dermatologic, and
(ii) unless and until Ruthigen exercises the OOS Option, the Indications in
humans; and (2) if and when Ruthigen exercises the OOS Option, the Indications
in humans.

3

 

 

“First Commercial Sale” means with respect to a Product, the date Ruthigen or an
Affiliate or sublicensee of Ruthigen first sells commercially, pursuant to
Regulatory Approval, the Product in the Territory.

 

“GAAP” means United States generally accepted accounting principles consistently
applied.

 

“Good Manufacturing Practice” and cGMP mean the then-current standards for the
manufacture of FDA regulated products, as set forth in, or required by the FDA
pursuant to, the FD&C Act and applicable regulations promulgated thereunder, as
amended from time to time, and such standards of good manufacturing practice as
are set forth in or required by the applicable laws and regulations of countries
other than the United States in which Products are intended to be sold, and
their respective Regulatory Authorities.

 

“IND” means an Investigational New Drug application filed with the FDA pursuant
to 21 CFR 312.1 et seq.

 

“Indications” means the ophthalmic, sinusitis and otic indications.

 

“Invasive” means penetrating the endothelial and epithelial barrier, whether by
(i) incision; (ii) injection; or (iii) through use of a medical device; and in
each case of (i), (ii) and (iii), to deliver the Substance to reach the internal
body cavity, tissue and/or organs. For the avoidance of doubt, “Invasive” does
not include: (A) non-sterile device oral care products in liquid or gel
formulation using the Oculus Method of Manufacturing and having [ ]* with
greater than [ ]*% degradation in [ ]* concentration over a [ ]* ([ ]*) month
shelf life pursuant to product release studies, (B) sterile or non-sterile
products for use with endotrachial tube disorders using the Oculus Method of
Manufacturing and having [ ]* with greater than [ ]*% degradation in [ ]*
concentration over a [ ]* ([ ]*) month shelf life pursuant to product release
studies, (C) non-sterile device products targeted for use with vacuum assisted
closure products using the Oculus Method of Manufacturing and having [ ]* with
greater than [ ]*% degradation in [ ]* concentration over a [ ]* ([ ]*) month
shelf life pursuant to product release studies; (D) sterile or non-sterile
device products for cleaning catheters using the Oculus Method of Manufacturing
and having [ ]* with greater than [ ]*% degradation in [ ]* concentration over a
[ ]*([ ]*) month shelf life pursuant to product release studies, (E) Urinary
Tract Infection Products, (F) non-sterile wound care products using the Oculus
Method of Manufacturing and having [ ]* with greater than [ ]*% degradation in [
]* concentration over a [ ]* ([ ]*) month shelf life pursuant to product release
studies in the United States, (G) sterile wound care products using the Oculus
Method of Manufacturing and having [ ]* with greater than [ ]*% degradation in [
]* concentration over a [ ]* ([ ]*) month shelf life pursuant to product release
studies in the European Union, and (H) any services employing any of the
products described in (A) – (G) of this section.

 

“IPO” means a public offering of the common stock of Ruthigen, whether
consummated through the declaration of effectiveness of an S-1 registration
statement in the United States or similar documentation under the laws of
another jurisdiction, by reverse merger or any other mechanism for gaining
access to the public markets of any country.

 

“Know-how” means: (i) techniques, data and information relating to the Substance
or the Product in connection with the Field, including, but not limited to,
inventions, discoveries, practices, methods, manufacturing processes, raw
materials, sketches, supplier and vendor information, standard operating
processes, knowledge, know-how, skill, trade secrets, experience, test data and
results (including pharmacological, toxicological, preclinical, and clinical
test data); data, records, and information derived from preclinical development
or clinical development, regulatory submissions, adverse reactions, analytical
and quality control data, marketing, pricing, distribution, cost, sales and
manufacturing data or descriptions, and market research and competitive data,
and (ii) compound, compositions of matter and assays and protocols relating to
the Substance or the Product in connection with the Field.

 



* Confidential material redacted and separately filed with the Commission.

4

 

 

“Losses” shall have the meaning set forth in Section 13.1.

 

“Manufacture” or “Manufacturing” means all activities directed to making,
producing, validating, manufacturing, processing, filling, finishing, packaging,
labeling, sterilizing, quality assurance testing and release, shipping or
storage of a product, including all activities involved in the production of
Products to be supplied by Oculus to Ruthigen hereunder, and all activities
involved in the production of Products by or for Ruthigen, including the
preparation, testing, packaging, storage and labeling of such Products and the
handling, storage and disposal of any residues or wastes generated thereby.

 

“Manufacturing Equipment” means the equipment used or manufactured by Oculus to
Manufacture the Substance and Product for Ruthigen using the Ruthigen Method of
Manufacturing.

 

“NDA” means a new drug application filed with the FDA to obtain marketing
approval for the Product in the Field in the Territory.

 

“Net Sales” means the gross amounts invoiced or paid to Ruthigen and its
Affiliates and sublicensees by distributors or customers for Products in the
Territory, in each case, less the following items, as allocable to the Product
(if not previously deducted from the amount invoiced) if taken in compliance
with GAAP: (i) trade, quantity or cash discounts, credits or allowances; (ii)
credits or allowances reserved for returns, rejections, bad debt or unpaid
invoices, rebates or recalls; (iii) allowances for chargebacks and other amounts
paid on sale or dispensing of such Product; (iv) rebates or other price
reductions provided to any Governmental Authority in respect of any state or
federal Medicare, Medicaid or similar programs; (v) freight, shipping and
insurance charges if stated on and included in the applicable invoice; (vi)
tariffs, duties and excise, sales, value-added or other taxes (other than taxes
based on income) charged for the sale, distribution, delivery or use of the
Product if stated on and included on the applicable invoice; and (vii) credits,
chargebacks and prime vendor rebates, fees, reimbursements, and similar payments
actually granted or given to wholesalers, distributors, buying groups, health
care insurance carriers, pharmacy benefit management companies, health
maintenance organizations, other similar institutions or health care
organizations or other customers that are in excess of amounts previously
reserved as allowances at the time of sale.

 

For the avoidance of doubt, Net Sales do not include intercompany transfers of
Products between Ruthigen and its Affiliates for resale, but does include
amounts invoiced or received by Ruthigen from Affiliates or sublicensee for use
of a Product by its Affiliate or sublicensee, and amounts invoiced or received
by Ruthigen and its Affiliates from distributors, and amounts invoiced or
received by Affiliates and sublicensees from Third Parties on the resale of such
Product, to the extent not duplicative.

 

If a Product is sold in combination with another product, component or service
(such as in a kit), which other product, component or service if sold alone
would not be subject to a royalty payment hereunder, then Net Sales from such
combination sales, for purposes of calculating the amounts due under Section 8.1
shall be calculated by multiplying the gross selling price of the combination
product by the fraction (A/(A+B)), where A is the gross selling price, during
the royalty period in question, of the Product sold separately, and B is the
gross selling price, during the royalty period in question, of the other
products, components or services, sold separately. If the other products,
components or services are not sold separately during that royalty period, then
the Net Sales on the combination product or service shall be as reasonably
allocated by Ruthigen between such Product and such other product, component or
service and as agreed upon by Oculus in writing, which agreement shall not be
unreasonably withheld or delayed. In calculating Net Sales on such combination
products or services, Ruthigen shall not sell or offer for sale a product or
service for use with a Product at a price that is higher than the fair market
value for such product or process while concurrently selling or offering for
sale the accompanying Product at a price that is lower than the fair market
value for such Product for purposes of reducing the royalty owed to oculus based
upon the sale of such Product.

5

 

 

“Oculus Know-how” means Know-how within the Control of Oculus as of the
Effective Date or which comes within the Control of Oculus during the term of
this Agreement and relates to the Manufacturing of the Substance and/or the
Product in the Field in the Territory. Oculus Know-how includes all Know-how
necessary or useful in support of the operation, repair and maintenance of the
Manufacturing Equipment. Oculus Know-how includes Joint Technology, if any.

 

“Oculus Method of Manufacturing” means any method of Manufacturing certain
liquids incorporating chlorine that generates a product that, except as
otherwise expressly provided in this Agreement, (i) has [ ]* at the time of
commercial release, and (ii) with or without chemical additives has a decrease
of greater than [ ]*% in [ ]* concentration over a [ ]* ([ ]*) month shelf life
pursuant to product release studies; or such greater concentration of [ ]*
and/or such other change in concentration over a [ ]* ([ ]*) month shelf life as
the Parties agree pursuant to Section 2.4(c). The Oculus Method of Manufacturing
does not include the Ruthigen Method of Manufacturing.

 

“Oculus Patents” means any Patents in the Territory owned by Oculus or its
Affiliates as of the Effective Date or which come within the ownership or
Control of Oculus. Oculus Patents include Joint Patents, if any.

 



“Oculus Product” means (i) any sterile drug product or service directed for the
Indications, unless and until Ruthigen exercises the OOS Option, the
Indications, and (ii) any non-sterile drug or medical device product or service
which is (a) produced using the Ruthigen Method of Manufacturing and/or the
Oculus Method of manufacturing, and (b) will not be used, sold or offered for
sale in the Field.  All Oculus Products must be sold in the hydrogel form,
except that Oculus Products directed for the indication of acne may be sold in
hydrogel and/or liquid form as a drug. 

 



“Patent Expenses” means the out of pocket fees, expenses, and disbursements and
outside counsel and agent fees incurred by Oculus in preparing, filing,
prosecuting and maintaining Oculus Patents, including Oculus’s costs of patent
interference, opposition and nullity proceedings relating thereto.

 

“Patents” means all patents, patent applications and patent applications
hereinafter filed in any country of the world, including any continuation,
continuation-in-part, division, provisional or any substitute applications, any
patent issued with respect to any such patent applications, any reissue,
reexamination, renewal or extension (including any supplemental patent
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all foreign
counterparts of any of the foregoing.

 

“Pipeline Products” means all products, services and business opportunities
being developed or disclosed, to be developed by Oculus as of the Effective
Date, as evidenced by Oculus’ books and records and as disclosed to Ruthigen as
of the Effective Date.

 

“Pre-clinical Development” means all activities relating to the planning and
execution of non-human studies conducted in in vitro or in relevant in vivo
animal models directed toward obtaining Regulatory Approval of the Product in
the Field in the Territory. This includes pre-clinical testing,
pharmacokinetics, toxicology, safety testing, test method development and
stability testing, manufacturing scale-up, development-stage manufacturing,
quality assurance/quality control development, statistical analysis and report
writing, clinical trial design and operations, preparing and filing documentary
and medical writing directly related to Pre-clinical Development activities, and
related regulatory affairs.

 

* Confidential material redacted and separately filed with the Commission.

6

 

 

“Product” means any sterile prescription drug product in liquid, gel or gas
formulation for use in the Field in the Territory, which product includes as the
active ingredient a formulation of the Substance having at least either [ ]* per
[ ]* of [ ]* at the time of commercial release, and has a decrease of
hypochlorous acid of less than [ ]*%, in active ingredient concentration over a
[ ]* ([ ]*) month shelf life pursuant to product release studies, any services
employing such product, and where the manufacture, use, sale or import of such
product or service would either (i) infringe, absent the licenses granted by
Oculus to Ruthigen hereunder, a Valid Claim within the Oculus Patents; and/or
(ii) misappropriate, absent the licenses granted by Oculus to Ruthigen
hereunder, the Oculus Know-how. The Product may, at Ruthigen’s option, include
additional chemicals or compounds such as magnesium.



 

“Regulatory Approval” means the approval by the FDA and any other Regulatory
Authority necessary for the Commercialization of the Product in the Field in the
Territory.

 

“Regulatory Authority” means the FDA or any other regulatory authority inside or
outside the United States.

 

“Ruthigen Method of Manufacturing” means any method of manufacturing certain
liquids incorporating chlorine that generates a product that, except as
otherwise expressly provided in this Agreement, (i) has a minimum of either [ ]*
per [ ]* of [ ]* at the time of commercial release, and (ii) with or without
chemical additives has a decrease of less than [ ]*% in active ingredient
concentration over a [ ]* ([ ]*) month shelf life pursuant to product release
studies, or such other change in concentration over a [ ]* ([ ]*) month shelf
life as the Parties agree pursuant to Section 2.4(c). The Ruthigen Method of
Manufacturing does not include the Oculus Method of Manufacturing.

 

“Specifications” shall mean the requirements, specifications, tests, standard
test methods, and acceptance limits for qualitative and quantitative
characteristics of the Product and the Substance as set out in Schedule 2
(attached hereto and made a part hereof), as same may be amended from time to
time by mutual written agreement of the Parties.

 

“Substance” means the proprietary chemical formulation of hypochlorous acid
produced by either the Oculus Method of Manufacturing or the Ruthigen Method of
Manufacturing, a non-limiting example of which is RUT58-60, a formulation
containing at least [ ]* per [ ]* of [ ]* at time of commercial release.

 

“Territory” means the United States, Canada, the European Union and Japan.

 

“Third Party” means any entity other than Oculus or Ruthigen and their
respective Affiliates.

 

“United States” means the United States of America and its territories and
commonwealths and possessions, including without limitation the Commonwealth of
Puerto Rico.

 

“Urinary Tract Infection Product” means a non-sterile medical device for use in
the mechanical flushing of a bladder, as defined by FDA regulations, and subject
to the Parties’ prior written agreement regarding packaging, volume and pricing,
which includes a formulation having no greater than [ ]*, is manufactured using
the Oculus Method of Manufacturing, and has a decrease at a rate that is greater
than [ ]*% in [ ]* concentration over a [ ]* month shelf pursuant to product
release studies, and the [ ]* per [ ]* of [ ]* will be mutually agreed upon.  If
required by FDA, the product shall be sterile and/ or a combination product.
Notwithstanding anything to the contrary herein, Oculus may only sell, offer for
sale and have sold Urinary Tract Infection Products within the following fields
or indications: (a) burn patients under the humanitarian device exemption, (b)
spinal cord injury patients outside of the hospital, and (c) nursing homes
patients.

 

* Confidential material redacted and separately filed with the Commission.

 

7

 

 

“Valid Claim” shall mean a claim in an issued, unexpired Oculus Patent which has
not been abandoned, withdrawn, canceled or disclaimed, nor held invalid or
unenforceable by a court of competent jurisdiction in an unappealed or
unappealable decision or through disclaimer or otherwise, and is not lost
through an interference proceeding.

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context clearly requires otherwise: (i) the terms defined herein
include the plural as well as the singular and vice-versa; (ii) any reference to
a “Schedule”, and “Article” or a “Section” refers to a Schedule, an Article or a
Section, as the case may be, of this Agreement; (iii) the Schedules hereto form
part of this Agreement and are incorporated herein by this reference; (iv) all
references to this Agreement and the words “herein”, “hereof”, “hereto” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Schedule, Article, Section, or other subdivision; (v)
all Article and Section headings (captions) are for convenience only and shall
not affect the interpretation or construction of this Agreement, (vii) the words
“including,” “included” and “includes” mean inclusion without limitation; and
(viii) in the event of any conflict between the terms in the body of the
Agreement and the terms in the Schedules, the terms of the Agreement shall
prevail to the extent that there is such a conflict.

 

Article II
Licenses to Patents and Know-How

 

2.1 License.

 

(a)As of the Effective Date of this Agreement, and subject to the terms and
conditions hereof, Oculus hereby grants to Ruthigen.

 

(i) the exclusive (even as to Oculus) right and license under all of Oculus’
right, title and interest in and to the Oculus Patents and the Oculus Know-how
(including without limitation the Oculus Method of Manufacturing and the
Ruthigen Method of Manufacturing) to the extent necessary to Develop and
Commercialize Products in the Territory and within the Field.

 

(ii) the co-exclusive (i.e., exclusive as between Oculus and Ruthigen) right and
license under all of Oculus’ right, title and interest in and to the Oculus
Patents and the Oculus Know-how to use the Oculus Method of Manufacturing to
Manufacture the Substance and/or Product (as defined elsewhere in this
Agreement).

 

(b) Oculus hereby grants to Ruthigen an option (the “Manufacturing Option”),
subject to receipt by Oculus of a written notice of Manufacturing Option
exercise and payment of the Equipment Purchase Price to purchase one or more
units of Manufacturing Equipment, at Ruthigen’s discretion. Upon exercise of the
Manufacturing Option, Ruthigen is automatically granted a co-exclusive,
nonsublicensable, royalty-bearing right and license under the Oculus Patents and
the Oculus Know-how to use the Oculus Method of Manufacturing and the Ruthigen
Method of Manufacturing to Manufacture the Product (as applicable) for
Development and Commercialization of the Product in the Field in the Territory
(the “Manufacturing License”). Ruthigen’s appointment of a contract
manufacturing organization to Manufacture Products shall not be deemed a
sublicense in contravention of this subsection 2.1(b).

8

 

2.2 OOS Option.

 

(a) Oculus hereby grants to Ruthigen an exclusive option (the “OOS Option”),
subject to receipt by Oculus of a written notice of OOS Option exercise and
payment of the OOS License Fee (as defined below), to extend the Field in the
Territory of the license granted to Ruthigen in Section 2.1(a) above to include
the Indications. Oculus reserves the worldwide right to make, have made, use,
sell, offer to sell, have sold and import products and services for the
Indications in all fields (but not to authorize Third Parties to make, use,
sell, have sold or import products and services for the Indications in the Field
in the Territory. Ruthigen may exercise the OOS Option by delivering to Oculus a
written notice of intent to exercise prior to the fifth (5th) anniversary of the
Effective date, and such exercise shall be effective upon Oculus’ receipt of
payment in full of the OOS License Fee. Upon exercise of the OOS Option, the
Field shall automatically be extended to include the Indications and subject to
the license set forth in Section 2.1(a), subject, however, to existing licenses
and distribution arrangements as of such date of exercise. If and when Ruthigen
exercises the OOS Option, Oculus shall cease all activities in respect of the
Indications in the Field in the Territory.

 

(b) The OOS Option License Fee shall be (i) at any time prior to the two-year
anniversary of the Effective Date, ten million dollars ($10,000,000), and (ii)
at any time after two years after the Effective Date and prior to the fifth
(5th) anniversary of the Effective Date, Ruthigen shall pay ten million dollars
($10,000,000) plus all Out of Pocket Costs expended or incurred by Oculus in the
development of one or more Products for any of the Indications until the date of
exercise (the “OOS License Fee”). The OOS License Fee shall be payable by
Ruthigen in cash within thirty (30) days after Ruthigen delivers the written
notice of exercise to Oculus. For purposes of the OOS Option, “Out of Pocket
Cost” means a cost or expense paid to non-employee service providers or
providers of materials that can be completely attributed to the Development of a
Product for any of the Indications and includes materials, outside labor and
services and expenses, but excludes administrative expenses, overhead and
depreciation.

 

(c) Oculus will maintain complete and accurate records relevant to the Out of
Pocket Cost. Oculus shall make the records available for inspection to Ruthigen
promptly after receipt of Ruthigen’s written notice of exercise. If Ruthigen
disputes the accuracy of such records, Ruthigen may require that the records by
inspected by a certified public accountant or chartered accountant selected by
Ruthigen (subject to the consent of Oculus not to be unreasonably withheld or
delayed), for the sole purpose of verifying for Ruthigen the correctness of
calculations and classifications of such Out of Pocket Cost. Ruthigen shall bear
its own costs related to such audit. Any records or accounting information
received from Oculus shall be Confidential Information for the purposes of
Article X.

 

2.3 Retention of Rights. For clarity and subject at all times to the rights
granted to Ruthigen and the restrictions upon Oculus set forth in Section 2.1,
Oculus retains at all times (except as set forth in Section 2.4(a)) all rights
under the Oculus Patents, Oculus Know-how, Oculus Method of Manufacturing and
Ruthigen Method of Manufacturing not licensed to Ruthigen hereunder, including,
without limitation:

 

(i) the exclusive worldwide right to use the Oculus Method of Manufacturing and
the Ruthigen Method of Manufacture to manufacture the Substance and Products for
use outside the Field and outside the Territory; and

 

(ii) the exclusive right to use the Oculus Method of Manufacturing and the
Ruthigen Method of Manufacturing to make, have made, use, sell, offer to sell,
have sold and import any product outside the Territory, and the exclusive right
to use the Oculus Method of Manufacturing to make, have made, use, sell, offer
to sell, have sold and import any product and service for use outside the Field;

 

9

 

Oculus shall not sell, offer to sell or authorize the sale of the Substance or
Product to any person or entity if Oculus has knowledge that such person or
entity intends to import the Substance or Products into the Territory, or
intends to use it within the Field within the Territory.

 

2.4 Non-Compete.

 

(a) Oculus shall not, and shall not authorize, sublicense, appoint or engage any
person or entity to, use the Oculus Method of Manufacturing or the Ruthigen
Method of Manufacturing to make, have made, use, sell, offer to sell, have sold
or import in the Territory (i) any drug or sterile device product, in each case
with greater than [ ]* of [ ]* with greater than [ ]*% degradation in [ ]*
concentration over a [ ]* ([ ]*) month shelf life pursuant to product release
studies in liquid form; or (ii) any product or service that competes, directly
or indirectly, with any Product developed, manufactured and/or commercialized by
Ruthigen in the Territory in the Field as permitted in this Agreement. The
Parties acknowledge and agree that (i) Oculus’ sale of Products to Ruthigen and
its Affiliates and sublicenses hereunder; (ii) the worldwide making, having
made, use, sale, offer to sell, having sold and import by Oculus of (A) Oculus
Products, (B) Urinary Tract Infection Products; (C) the products and services
specifically acknowledged as being not included in the definition of “Invasive”
herein; (D) Pipeline Products; (iii) the making, having made, use, sale, offer
to sell, having sold and import by Oculus of products and services related to
the Indications outside the Territory; and (iv) Oculus’s exercise of its
retained rights, shall not constitute a breach of this Section 2.4(a). If, as a
result of a Change in Control of Oculus that occurs after the Effective Date, a
Third Party, other than a Third Party that derives more than fifty percent (50%)
of its revenues from the commercialization of one or more products with
hypochlorous acid as its/their active ingredient using a method of manufacturing
similar to the Oculus Method of Manufacture or the Ruthigen Method of
Manufacturing and is headquartered within Japan, becomes Oculus’ Affiliate as a
result of such Change in Control, then such Third Party’s products or services
marketed or sold by such Third Party as of the date of such Change in Control
that compete with Ruthigen’s products or services in contravention of this
Section 2.4(a) shall not qualify as a breach of this Section 2.4(a). If, as a
result of a Change in Control in Ruthigen described in Section 2.4(b), products
or services marketed or sold by a Third Party which becomes a Ruthigen Affiliate
as a result of such Change in Control that compete with the products and
services of Oculus as described in Section 2.4(b), then Oculus shall not be
restricted from marketing or selling any product or service that competes
against such Third Party products or services.

 

(b) Ruthigen shall not, and shall not authorize, sublicense, appoint or engage
any person or entity to, to Develop, Manufacture or Commercialize any device
whatsoever, or any product that competes, directly or indirectly, with any
product actively marketed by Oculus as of the Effective Date, or, for the
avoidance of doubt, with the Oculus Products; Urinary Tract Infection Products;
the products and services specifically acknowledged as being not included in the
definition of “Invasive” herein; Pipeline Products; products and services
related to the Indications outside the Territory and, prior to Ruthigen’s
exercise of the OOS Option, if ever, inside the Territory. If, as a result of a
Change in Control of Ruthigen that occurs after the Effective Date, a Third
Party, other than a Third Party that derives more than fifty percent (50%) of
its revenues from the commercialization of one or more products with
hypochlorous acid as its/their active ingredient using a method of manufacturing
similar to the Oculus Method of Manufacture or the Ruthigen Method of
Manufacturing and is headquartered within Japan, becomes Ruthigen’s Affiliate as
a result of such Change in Control, then such Third Party’s products or services
marketed or sold by such Third Party as of the date of such Change in Control
that compete with Oculus’ products or services in contravention of this Section
2.4(b) shall not qualify as a breach of this Section 2.4(b). If, as a result of
a Change in Control in Oculus described in Section 2.4(a), products or services
marketed or sold by a Third Party which becomes an Oculus Affiliate as a result
of such Change in Control that compete with the products and services of
Ruthigen as described in Section 2.4(a), then Ruthigen shall not be restricted
from marketing or selling any product or service that competes against such
Third Party products or services.

 

* Confidential material redacted and separately filed with the Commission.

 

10

 

(c) The Parties agree that, if efficacy or safety issues arise in development
regarding Product or Urinary Tract Product formulations, the Parties will
negotiate in good faith to agree to an adjustment of the concentration
allowances and/or change in concentration over a [ ]* ([ ]*) month shelf life to
enable the formulations to meet FDA requirements, and such agreement shall be
set forth in a written amendment to this Agreement signed by each of the
Parties.

 

2.5 Patents. A list of the Oculus Patents identified as of the Effective Date is
attached hereto as Schedule 1. If at any time during the course of this
Agreement any additional Patents are Controlled by Oculus that include any
claims that are reasonably necessary or desirable for the Manufacture,
Development and/or Commercialization of the Substance and/or Product in the
Territory in the Field, such shall be added to the list attached hereto as
Schedule 1.

 

2.6 Limited Use. Ruthigen covenants that it shall not use any of the Oculus
Know-how or Oculus Patents to carry out any activity or exercise any right other
than those expressly licensed by Oculus to Ruthigen pursuant to this Agreement.
Oculus covenants it shall not use the Ruthigen Method of Manufacture other than
as permitted in this Article II.

 

Article III
Development

 

3.1 Development.

 

(a) Ruthigen shall be solely responsible for and bear all costs of all
Development of the Product in the Field in the Territory.

 

(b) Ruthigen shall use its Commercially Reasonable Efforts to Develop the
Product in accordance with the timelines set out in the Development and
Commercialization Plan and to obtain Regulatory Approval for the Product in the
Field in the Territory pursuant to Development and Commercialization Plan and
bring the Product to market in the Territory as promptly as possible.

 

3.2 Clinical Development Applications, Drug Approval Application.

 

(a) As between the Parties, Ruthigen shall be solely responsible for the
preparation, filing and prosecution of applications for permission to conduct
Development and Commercialization of Products in the Field in the Territory.

 

(b) As between the Parties, Ruthigen shall be solely responsible for the
preparation, filing and prosecution of the Drug Approval Application and shall
seek Regulatory Approval for the Product in the Field in the Territory,
including preparing all reports necessary as part of the Drug Approval
Application. The Drug Approval Application shall be filed in the name of
Ruthigen.

 

(c) Cooperation. Ruthigen shall inform and consult with Oculus prior to each
regulatory submission of a Product to a Regulatory Authority, provided, however,
that prior to and following Regulatory Approval, Ruthigen shall be solely
responsible for interactions with the Regulatory Authority.

 

(d) Application and Approval. As between the Parties, Ruthigen shall be the
legal and beneficial owner of the Drug Approval Application and related
Regulatory Approval in the Territory. If either Party receives notice of any
reportable adverse event or similar regulatory notice within any country within
the Territory, then both Parties will comply with their respective regulatory
requirements and confer on the issue in good faith.

 

* Confidential material redacted and separately filed with the Commission.

 

11

 

 

3.3 Support by Oculus. At Ruthigen’s request, Oculus shall provide Ruthigen with
reasonable support in the form of consulting services, subject to Oculus
personnel and scheduling constraints, directed toward securing and maintaining
Regulatory Approval, at such rates for each such employee as set forth in the
Shared Services Agreement to be entered into by and between Oculus and Ruthigen
(the “Shared Services Agreement”).

 

3.4 Communications. All material communications between the Parties regarding
this Agreement shall be conducted by the Parties’ designated senior management
personnel whom are reasonably acceptable to the other Party.

 

Article IV
Commercialization

 

4.1 Ruthigen as Sole Commercialization Party. Ruthigen shall have the sole and
exclusive right to Commercialize the Product, either by itself or through its
Affiliates and sublicensees in the Field in the Territory.

 

4.2 Development and Commercialization Plan. The expected Commercialization to be
conducted by Ruthigen pursuant to this Article IV shall be set out in the
Development and Commercialization Plan attached hereto as Schedule 3. Ruthigen
may, from time to time, modify the Development and Commercialization Plan in its
discretion. For so long as Ruthigen and Oculus are members of the same
Consolidated Group, Ruthigen shall give Oculus prompt notice of any material
deviation from the Development and Commercialization Plan and any material
redefinition of Commercialization goals and strategy.

 

4.3 Commercialization Efforts. Ruthigen agrees to use Commercially Reasonable
Efforts with respect to the Commercialization of Products in the Field in the
Territory as provided hereunder. Without limiting the generality of the
foregoing, Ruthigen shall determine the pricing for the Product at its sole
discretion.

 

4.4 Marketing and Sales Infrastructure. Ruthigen agrees to Commercialize the
Product in the Field in the Territory on the basis of a qualified marketing and
sales infrastructure designed, in part, to Commercialize the Product.

 



4.5 Restrictions on Commercialization of Products. Ruthigen will not seek
customers or establish any branch or commercialization depot for the Product in
any country which is outside the Territory unless such activity is required by
law. Ruthigen will not knowingly supply the Product to any customer outside the
Territory or to any customer in the Territory for resale outside the Territory
unless such supply is required by law. If Ruthigen becomes aware that any
Product sold by it, its Affiliate or sublicensee has been transferred or sold
outside the Territory then, subject to Ruthigen’s obligations of
confidentiality, if any, owed to a Third Party, Ruthigen shall promptly notify
Oculus thereof. If Oculus notifies Ruthigen that any Product sold by Ruthigen or
its Affiliates or sublicensees has been or is being supplied to a customer or
other Third Party outside the Territory, Ruthigen shall seek to confirm such
activity and, if Ruthigen confirms such activity, then Ruthigen shall
immediately cease its, its Affiliates’ and its sublicensees’ supply of Product
to such customer or Third Party until Ruthigen confirms, in its reasonable
discretion, that such customer or Third Party will no longer use the Product
outside the Territory. Neither Oculus nor any of its Affiliates or licensees
will seek customers or establish any branch or commercialization depot for the
Product in the Field in the Territory. Oculus and its Affiliates and licensees
will not knowingly supply Product to any customer in the Territory or outside
the Territory for resale in the Field in the Territory unless such supply is in
compliance with the terms of this Agreement or is required by law. If Oculus
becomes aware that any Product sold by it, its Affiliate or licensee has been
transferred or sold within the Territory then, subject to Oculus’ obligations of
confidentiality, if any, owed to a Third Party, Oculus shall promptly notify
Ruthigen thereof. If Ruthigen notifies Oculus that any Product sold by Oculus or
its Affiliates or licensees has been or is being supplied to a customer or other
Third Party within the Territory, Oculus shall seek to confirm such activity,
and if Oculus confirms such activity, then Oculus shall immediately cease its,
its Affiliates’ and its licensees’ supply of Product to such customer or Third
Party until Oculus confirms, in its reasonable discretion, that such customer or
Third Party will no longer use the Product within the Territory.



 

12

 

4.6 Non-Solicitation. Each of the Parties agrees that for so long as Ruthigen
and Oculus are members of the same Consolidated Group, it shall not solicit for
employment any employee of the other Party who is or was employed by such other
Party at such time and during the twelve (12)-month period immediately preceding
the Effective Date. General public media advertising or solicitations for
employment not specifically targeted towards the other Party’s employees shall
not be a breach of this Section. Notwithstanding the foregoing, Ruthigen agrees
that it will not solicit, hire, employ, engage or retain any member of Oculus’
research and development group.

 

Article V
Cooperation Between the Parties

 

5.1 Formulation of Development and Commercialization Policies, Strategy and
Goals. Each Party will designate one member of senior management who has
experience with the Development and Commercialization of the technology licensed
in Section 2.1, and who is reasonably acceptable to the other Party, to confer
with the other Party in its respective policy, strategy and goal formulation for
Development, Manufacture and Commercialization of its respective products based
on hypochlorous acid, and such persons shall confer from time to time to discuss
and review the Parties’ mutual strategies and goals and the Parties’ performance
of this Agreement.

 

5.2 Coordination: Ruthigen and Oculus shall, from time to time with respect to
their respective products and services based on hypochlorous acid: (a) discuss
the status of obtaining the Regulatory Approval; (b) discuss the
Commercialization of the product, including the progress and conduct of the
Commercialization, meeting Commercialization goals and dealing with obstacles to
successful Commercialization; (c) discuss actions planned by Ruthigen in respect
of the Product where Ruthigen has reason to believe such actions could
reasonably be expected to have a material adverse impact on the Product in the
Territory or outside the Territory; (d) discuss in good faith if and when to
shift the responsibility for Product patent prosecution to Ruthigen; (e) discuss
in good faith the differentiation of packaging for the Products and Oculus’s
products to ensure that the packaging does not render the products confusingly
similar; and (f) discuss in good faith other issues relating to the
Commercialization of the product in the Territory and outside the Territory. All
discussions and other activities contemplated by this Article V shall be subject
to the confidentiality obligations of Article X of this Agreement.
Notwithstanding the foregoing, neither Party shall be obligated to disclose any
of its information to the other Party to the extent such disclosure may conflict
with its disclosure and reporting obligations as a public company.

 

Article VI
Manufacture of Clinical and Commercial Supply

 

6.1 Manufacture of Product. Oculus shall Manufacture (and not appoint any Third
Party to Manufacture) and supply to Ruthigen as and when reasonably requested,
Products in accordance with the relevant Specifications, and subject to the
terms of this Article VI.

 

6.2 Standard of Manufacturing. Oculus warrants and represents that it shall
Manufacture all Products in the Territory in compliance and accordance with the
requirements of the appropriate Regulatory Authority to Manufacture drug
products under cGMP conditions and in accordance with the Specifications and all
applicable laws, and that each Product shall be free of manufacturing defects.
Upon delivery of the Product, Oculus shall provide to Ruthigen all original
batch records, reject samples, and relevant documents including but not limited
to as required under cGMP for lot to lot traceability of materials, and a
certificate of analysis confirming all Products meet the Specifications, and any
additional information as reasonably requested by Ruthigen to allow it to comply
with applicable laws, rules and regulations. Oculus shall notify Ruthigen and/or
provide any information, including but not limited to any regulatory results or
current Good Manufacturing Practices issues, within three (3) Business Days of
discovering such information. Oculus shall promptly report any and all
deviations during Manufacturing of Products to Ruthigen. All deviations, not
limited to Specifications, Manufacturing, process, equipment and material
controls shall require Ruthigen’s prior written approval. Ruthigen shall have
the right, upon reasonable advance notice and during normal business hours, to
make a representative or auditor available to observe the Manufacturing process
and environment, Product storage conditions and related processes or
documentation. Ruthigen will not be liable for payment for any Products which do
not meet the requirements of this Agreement, which Products shall be promptly
replaced by Oculus at its own expense or, if Oculus cannot promptly replace such
Products, then Oculus shall immediately refund all amounts paid by Ruthigen in
respect of such nonconforming Products.

 

13

 

6.3 Forecast. Within a reasonable time after the Effective Date, but in no event
more than thirty (30) days prior to each calendar quarter and on a calendar
quarterly basis thereafter, Ruthigen shall provide a non-binding, rolling
forecast of purchases of the Product for the next two (2) calendar quarters.

 

6.4 Purchase Orders. All purchase orders to be fulfilled by Oculus shall contain
pricing, requested shipment schedule, delivery address, requested carrier and
quantity terms. Oculus will acknowledge each purchase order within two (2)
Business Days (and its failure to acknowledge a purchase order within such time
shall be deemed acknowledgment thereof). Oculus will receive purchase orders,
fulfill and ship orders from Petaluma, California. Oculus will fulfill all of
Ruthigen’s purchase orders conforming to the then-current quarter of forecast
and will use commercially reasonable efforts to fulfill any amounts requested in
excess of the forecast. The lead time for Products is sixty (60) days and Oculus
will ship all Products by the delivery date set forth in the relevant purchase
order, provided that Oculus received the relevant purchase order within such
lead time. If Oculus must allocate its supply of Products for causes beyond its
reasonable control, it shall immediately notify Ruthigen, and Ruthigen’s orders
shall be filled on no less than an equal basis with Oculus’s other
top-tier/preferred customers and distributors. When acknowledgement of receipt
and acceptance of a purchase order is made by Oculus (either by written notice
or by shipment of the ordered Product), the purchase order or delivery schedule
shall be deemed a commitment to purchase and sell the Product pursuant to the
terms of this Agreement.

 

6.5 Pricing. Ruthigen shall purchase from Oculus, and Oculus shall sell to
Ruthigen, Product pursuant to this Article VI at a purchase price equal to
Oculus’s Cost of Goods plus 20%.

 

6.6 Payment Terms. Payment terms to Oculus from Ruthigen for Product are thirty
(30) days after the shipment of Product from Oculus to Ruthigen;

 

6.7 Branding of Product. Ruthigen shall have the right to market and brand the
Product in the Territory using, in its discretion, a Ruthigen trademark or
Ruthigen Affiliate trademarks, and/or to appoint distributors or resellers to
brand the Product in the Territory using their trademarks.

 

6.8 Delivery of Product. Cost of transportation from Oculus to Ruthigen’s
designated plant will be shared equally by the parties.

 

6.9 Packaging. Oculus shall package the Product for shipment to Ruthigen in
packaging chosen by Ruthigen.

 

6.10 Risk of Loss or Damage. Title and risk of loss shall be borne by Oculus
until delivery to Ruthigen’s designated plant.

 

6.11 Cancellation; Rescheduling. Ruthigen may not cancel any shipment under a
purchase order once the purchase order is accepted by Oculus. Ruthigen may
reschedule such shipment as long as notice is provided fifteen (15) days prior
to the scheduled Manufacturing of the batch of Substance. Such rescheduling
shall be for no longer than sixty (60) days.

 

14

 

6.12 Changes to Manufacturing. Oculus shall not make any changes to the
Manufacturing process or equipment for Products without the approval of
Ruthigen. At the request of Ruthigen, Oculus shall provide document of any
proposed changes for review by the Parties.

 

6.13 Manufacturing Equipment. Ruthigen may, at any time upon notice to Oculus,
purchase one or more units of Manufacturing Equipment, at Ruthigen’s discretion,
and Oculus shall deliver the Manufacturing Equipment to Ruthigen, at Ruthigen’s
expense, within sixty (60) days of receipt of payment therefor.

 

(a) Ruthigen shall purchase the Manufacturing Equipment at Oculus’s Cost of
Goods plus 20% (the “Equipment Purchase Price”).

 

(b) Promptly upon the Effective Date, Oculus shall disclose and provide to
Ruthigen all Oculus Know-how regarding the Oculus Method of Manufacturing and
the Ruthigen Method of Manufacturing which is available to Oculus and required
for the Manufacture of the Product and Substance. Oculus will promptly deliver
to Ruthigen updates to such Know-how as Oculus may own or Control thereafter
during the term of this Agreement, including providing access to Oculus key
employees and documents. All such information shall be subject to the
confidentiality provisions of Article X. Oculus will also provide training and
access to Oculus personnel in support of this technology transfer as requested
by Ruthigen from time to time, pursuant to the Shared Services Agreement.

 

(c) Ruthigen shall Manufacture the Products in compliance and accordance with
current Good Manufacturing Practices and all applicable laws, regulations and
approvals.

 

(d) Oculus shall have the right to repurchase the Manufacturing Equipment (i)
upon a Change in Control of Ruthigen involving an acquiring Third Party that
sells hypochlorous-acid products, or that competes with Oculus as a manufacturer
of hypochlorous acid formulations or processes involving electrolysis, unless in
either case such Third Party is headquartered in Japan, (ii) upon Ruthigen’s
cessation of business, or (iii) upon initiation by Ruthigen of insolvency
proceedings; and in each case, at the Equipment Purchase Price less accumulated
depreciation.

 

(e) Ruthigen shall have the right to purchase Oculus’ entire inventory of
Manufacturing Equipment (i) upon a Change in Control of Oculus involving an
acquiring Third Party that sells hypochlorous-acid products, or that competes
with Ruthigen as a manufacturer of hypochlorous acid formulations or processes
involving electrolysis, unless in either case such Third Party is headquartered
in Japan, (ii) upon Oculus’ cessation of business, or (iii) upon initiation by
Oculus of insolvency proceedings; and in each case, at the Equipment Purchase
Price less accumulated depreciation.

 

6.14 Limitation on Damages. The Parties agree that Oculus shall not be liable to
Ruthigen for any indirect, special or consequential damages (including without
limitation any damages arising from lost profits) arising out of or in
connection with any shortfall or disruption of supply of Product or Substance
for which Ruthigen had placed a firm order.

15

 

Article VII
Milestone Fees

 

7.1 Milestone Payments. In partial consideration for the licenses granted to
Ruthigen herein, Ruthigen shall pay to Oculus the milestone fees identified
below with respect to the first Product to reach the first milestone event only,
as provided below.

 

  Milestone Event   Milestone Payment 1. Upon IND filing [ ]* Dollars ($[ ]* )
2. Upon first patient enrollment of Phase I/II    [ ]* Dollars ($[ ]* ) 3. Upon
enrollment of first patient post-safety review of run in during Phase II [ ]*
Dollars ($[ ]* ) 4. Upon first patient enrollment of first pivotal trial [ ]*
Dollars ($[ ]* ) 5. Upon Ruthigen’s scheduling its first post-pivotal trial
meeting / call with the FDA [ ]* Dollars ($[ ]* ) 6. Upon first patient
enrollment of second pivotal trial [ ]* Dollars ($[ ]* )

 



Each milestone payment shall accrue upon the occurrence of the corresponding
milestone event.

 

For any and all milestone events that occur on or prior to the closing of an
IPO, if Ruthigen’s IPO results in gross proceeds of at least twelve million
dollars ($12,000,000) (a “Qualifying IPO”), then Ruthigen shall pay to Oculus in
cash each milestone payment accruing on such milestone event(s) within fifteen
(15) days of the occurrence of the milestone.

 

However, if the IPO is not a Qualifying IPO, then each milestone payment shall
accrue upon the occurrence of the milestone event, but Ruthigen shall pay Oculus
the corresponding milestone payment as follows: Ruthigen will pay to Oculus in
cash (i) all accrued milestone payments within fifteen (15) days after the
closing of the Sale Transaction which results in the aggregate Gross Value from
such Sale Transaction and all previously closed Sale Transactions, totaling
twelve million dollars ($12,000,000), and (ii) all milestone payments accruing
after the closing of such Sale Transaction within fifteen (15) days of the
corresponding milestone event.

 

“Sale Transaction” means any sale (whether in one or a series of transactions)
of all or a substantial portion of the assets of Ruthigen; the private or public
sale of the capital stock of Ruthigen (including, without limitation, common
stock, preferred stock, derivative securities or convertible debt), and
including an IPO); any merger, reverse merger, non- pro rata spin-off, reverse
spin-off, or other business combination involving Ruthigen; any
recapitalization, restructuring or liquidation of Ruthigen or any other form of
transaction or disposition that results in the effective sale, transfer or other
disposition of ownership or control over a substantial portion of one or more of
the principal businesses or operations of Ruthigen; any loan, credit facility,
equipment financing, factoring, or other loan transactions with lenders or
financial institutions; or any licensing agreement, co-development agreement,
joint-venture, partnership, similar business combination or similar business
arrangement involving Ruthigen. For the avoidance of doubt, “Sale Transaction”
shall not include any issuance sale or distribution of (i) the capital stock of
Ruthigen held by Oculus; (ii) shares of common stock or common stock equivalents
issued or issuable to directors, officers, employees or consultants of Ruthigen
in connection with their service as directors or officers of Ruthigen, their
employment by Ruthigen or their retention as consultants by Ruthigen pursuant to
any benefit plans, programs or agreements; (iii) shares of common stock or
common stock equivalents issued (or issuable upon the exercise of rights,
options or warrants outstanding from time to time) to financial institutions,
equipment lessors, brokers or similar persons in connection with commercial
credit arrangements, equipment financings, commercial property lease
transactions or similar transactions, and (iv) shares of common stock or common
stock equivalents issued (or issuable upon exercise of rights, options or
warrants outstanding from time to time) for bona fide services, to the extent
not included in any other Sale Transaction.

 

* Confidential material redacted and separately filed with the Commission.

 

16

 

“Gross Value” means (i)(A) in the case of a Sale Transaction involving the
capital stock of Ruthigen, the total fair market value (at the time of
announcement) of all consideration paid or payable, or otherwise to be
distributed, directly or indirectly, in respect of Ruthigen common share in
connection with the Sale Transaction multiplied by Ruthigen’s Fully Diluted
Shares Outstanding (as defined below); (B) in the case of a Sale Transaction
involving assets of Ruthigen, the total fair market value (at the time of
announcement) of all consideration paid or payable, or otherwise to be
distributed, directly or indirectly, to Ruthigen or its shareholders in
connection with the Sale Transaction; (C) in the case of a Sale Transaction
involving the incurrence of debt, all amounts received by or made available to
Ruthigen; and (D) in the case of a Sale Transaction involving any licensing
agreement, co-development agreement, joint-venture, partnership, similar
business combination or similar business arrangement, the total fair market
value (at the time of announcement) of all consideration paid or payable
(including, without limitation, up-front payments, license fees and milestone
payments), or otherwise to be distributed, directly or indirectly, to Ruthigen
or its shareholders in connection with the Sale Transaction.

 

In the case of a Sale Transaction in which the consideration consists of another
company’s publicly traded securities, the fair market value of the consideration
shall be calculated using the average of the closing prices of such publicly
traded security for each of the 10 consecutive trading days up to and including
the second trading day immediately preceding the announcement of the Sale
Transaction.

 

Any amounts to be paid contingent upon future events shall be estimated for the
purposes of calculating the Gross Value in connection with the Sale Transaction
at their expected net present value at the time of closing; any amounts held in
escrow shall be deemed paid at closing.

 

“Fully Diluted Shares Outstanding” means the total number of shares of common
stock outstanding plus the total number of shares of common stock issuable upon
exercise, conversion or exchange of any outstanding securities exercisable,
convertible or exchangeable into or for shares of common stock of Ruthigen
including, without limitation, all outstanding stock options of Ruthigen. For
purposes of this paragraph, consideration includes cash, securities, property,
rights (contractual or otherwise), any dividends payable to shareholders of
Ruthigen after the date hereof (other than normal, ordinary course, recurring
dividends) and any other form of consideration.

 

Article VIII
Royalties

 

8.1 Royalty Rate. In further consideration of the rights and licenses granted to
Ruthigen under Article II of this Agreement, during the term of this Agreement,
Ruthigen shall pay to Oculus royalties based on Net Sales:

 

(a) in the United States in the following amounts:

 

3% of annual Net Sales (as calculated in this Section 8.1) of less than
$100,000,000 (One Hundred Million Dollars);

 

7% of annual Net Sales (as calculated in this Section 8.1) of $100,000,000 (One
Hundred Million Dollars) to $250,000,000 (Two Hundred Fifty Million Dollars);
and

 

12% of annual Net Sales (as calculated in this Section 8.1) of more than
$250,000,000 (Two Hundred Fifty Million Dollars).

 

Annual Net Sales shall be determined based on Ruthigen’s fiscal year.

 

(b) In Canada, Europe and Japan, 20% of all Net Sales.

 

The sums to be paid by Ruthigen pursuant to this Section 8.1 shall be in
addition to the amounts payable by Ruthigen for the supply of the Product or
Substance pursuant to Article VI above.

17

 

 

8.2 Royalty Term: Except where expressly provided otherwise in this Agreement,
all royalties shall be calculated from the date of the First Commercial Sale of
a Product until Ruthigen ceases to Commercialize the Product.

 

8.3 Payment Reports and Payments. Ruthigen shall make payments to Oculus monthly
within thirty (30) days after the end of each calendar month in which Net Sales
occurred, such period to be extended to forty five (45) days if sales are made
and recorded by a sublicensee of Ruthigen. A report summarizing the Net Sales of
the Product during the relevant month shall be delivered to Oculus within thirty
(30) days or forty five (45) days (as applicable) following the end of each
calendar month for which payments are due. Such reports shall constitute
Confidential Information of both Parties.

 

8.4 Payments; Interest. Payments due under this Agreement shall be due on such
date as specified in this Agreement and, in the event such date is not a
Business Day, then the next succeeding Business Day, and shall be made by wire
transfer of immediately available funds to a bank account designated by Oculus
on or before the date payment is due. Any failure by Ruthigen to make a payment
within thirty (30) days after the date when due, shall obligate Ruthigen to pay
to Oculus computed interest, the interest period commencing on the due date and
ending on the payment day, at a rate per annum equal to the Prime Rate as
publicly announced by Bank of America plus three (3) percentage points, or the
highest rate allowed by law, whichever is lower. Interest shall be compounded
annually in arrears. Such interest shall be due and payable on the tender of the
underlying principal payment.

 

8.5 Taxes. Oculus shall pay any and all taxes levied on account of all payments
it receives under this Agreement. If laws or regulations require that taxes be
withheld, Ruthigen will (i) deduct those taxes from all remittable payments,
(ii) timely pay the taxes to the proper taxing authority, and (iii) send proof
of payment to Oculus within thirty (30) days of receipt of confirmation of
payment from the relevant taxing authority. Ruthigen agrees to make lawful and
reasonable efforts to minimize such taxes to Oculus.

 

8.6 Payment Currency. Payments by Ruthigen under this Agreement shall be paid to
Oculus in U.S. dollars.

 

8.7 Records of Revenues and Expenses; Audit.

 

(a) Ruthigen will maintain complete and accurate records relevant to the
calculation of revenues under this Agreement. Not more often than once each year
and upon at least thirty (30) days’ notice, Ruthigen shall make such records
available for inspection for the period required by applicable laws, but not
less than the later of (i) two (2) years from creation of individual records, or
(ii) the expiration of the period required by applicable laws and regulations,
by an independent certified public accountant or chartered accountant selected
by Oculus (subject to the consent of Ruthigen not to be unreasonably withheld or
delayed), for the sole purpose of verifying for Oculus the correctness of
calculations and classifications of such revenues under this Agreement. Oculus
shall bear its own costs related to such audit; provided that, for any
underpayments greater than five percent (5%) by Ruthigen, Ruthigen shall pay
Oculus the amount of underpayment, interest as provided for in Section 8.4 from
the time the amount was due and Oculus’s reasonable out-of-pocket expenses for
such audit. For any underpayments of less than five percent (5%) by Ruthigen,
Ruthigen shall pay Oculus the amount of underpayment. Any overpayments by
Ruthigen will be refunded to Ruthigen or credited to future royalties, at
Ruthigen’s discretion. Any records or accounting information received from
Ruthigen shall be Confidential Information for the purposes of Article X. The
accountant shall be required to enter into a nondisclosure agreement with
Ruthigen covering all information learned or derived during such audit. Results
of any such audit shall be provided to both Parties and shall also constitute
Confidential Information for the purposes of Article X, provided that
accountants are bound by appropriate confidentiality obligations and may only
provide Oculus with evidence of any royalty payment discrepancies.

 

18

 

(b) If there is a dispute between the Parties following any audit performed
pursuant to Section 8.7(a), either Party may refer the issue (an “Audit
Disagreement”) to an internationally recognized independent certified public
accountant or chartered accountant for resolution. In the event an Audit
Disagreement is submitted for resolution by either Party, the Parties shall
comply with the following procedures:

 

(i) the Party submitting the Audit Disagreement for resolution shall provide
written notice to the other Party that it is invoking the procedures of this
Section 8.7(b);

 

(ii) within ten (10) Business Days of the giving of such notice, the Parties
shall jointly select a recognized international accounting firm to act as an
independent expert to resolve such Audit Disagreement;

 

(iii) the Audit Disagreement submitted for resolution shall be described by the
Parties to the independent expert, which description may be in written or oral
form, within ten (10) Business Days of the selection of such independent expert;

 

(iv) the independent expert shall render a decision on the matter as soon as
practicable;

 

(v) the decision of the independent expert shall be final and binding unless
such Audit Disagreement involves alleged fraud, breach of this Agreement or
construction or interpretation of any of the terms and conditions thereof; and

 

(vi) all fees and expenses of the independent expert, including any third party
support staff or other costs incurred with respect to carrying out the
procedures specified at the direction of the independent expert in connection
with such Audit Disagreement, shall be borne by each Party in inverse proportion
to the disputed amounts awarded to the Party by the independent expert through
such decision (e.g. Oculus disputes $100, the independent expert awards Oculus
$60, then Oculus pays forty percent (40%) and Ruthigen pays sixty percent (60%)
of the independent expert’s costs).

 

Article IX
Adverse Drug Reactions

 

9.1 Exchange of Information. Both parties agree to promptly exchange all
information that relates to the safety of the Substance and/or Product and
especially all adverse reactions and to comply with all applicable laws and
regulations relating to the Substance and/or Product concerning drug safety.

 

9.2 Standard Operating Procedure. Ruthigen will adopt and follow the
FDA-required standard operating procedures to conduct its United States FDA
clinical trials.

 

9.3 Recall. Ruthigen shall have the exclusive right anvd authority to order a
recall of the Product in response to FDA action or other event or incident. Each
party agrees to notify the other immediately of any pending or threatened event
which may lead to a recall or other removal or withdrawal of the Product from
the Field in the Territory, including: (a) actual or threatened regulatory
action by the FDA or any other governmental entity; or (b) safety concerns
relating to the Product.

 

Article X
Confidentiality

 

10.1 Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that the
receiving Party shall keep confidential and shall not publish or otherwise
disclose or use for any purpose other than as provided for in this Agreement any
Know-how and other information and materials furnished to it by the other Party
or the other Party’s Affiliates or sublicensees pursuant to this Agreement, or
any provisions of this Agreement that are the subject of an effective order of
the Securities Exchange Commission granting confidential treatment pursuant to
the Exchange Act of 1934 as amended (collectively “Confidential Information”),
except to the extent that it can be established by the receiving Party that such
Confidential Information:

19

 

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party; or

 

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party; or

 

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement.

 

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others; or

 

(e) was independently discovered or developed by the receiving Party without use
of or reliance upon the other Party’s Confidential Information as documented in
its corporate records.

 

10.2 Specific Performance. The Parties recognize and agree that any breach by
the receiving Party of its obligations contained in this Article X would cause
irreparable harm to the disclosing party such that the disclosing Party could
not be compensated for the harm by money damages alone. Therefore, the Parties
agree that the provisions of this Article X shall be enforceable by specific
performance, including injunctive relief.

 

10.3 Authorized Disclosure. Each Party may disclose Confidential Information of
the other Party hereunder to the extent such disclosure is reasonably necessary
in filing or prosecuting Product patent applications, prosecuting or defending
Product litigation, filing or updating the Product drug approval applications,
complying with applicable governmental laws, rules and regulations or conducting
Development or Commercialization of Products, and each Party may disclose the
other Party’s Confidential Information to the extent such disclosure is
reasonably necessary in complying with applicable governmental laws, rules or
regulations. In each case, such Party will, except where impracticable for
necessary disclosures, for example in the event of medical emergency, give
reasonable advance notice to the other Party of such disclosure requirement and,
except to the extent inappropriate in the case of patent applications, will use
its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed. Neither Party may disclose Confidential
Information of the other Party to any person unless such person is subject to
written obligations of confidentiality substantially similar to the Parties’
obligations under Article X and only to the extent necessary to exercise such
Party’s rights, or fulfill its obligations, under this Agreement. Ruthigen may
disclose Oculus’ Know-how to Third Parties to the extent necessary for Ruthigen
to Manufacture and have Manufactured the Substance and/or Products pursuant to,
and in compliance with, the terms of this Agreement.

 

10.4 Negotiation Phase. The Parties agree that any disclosures made by either
Party during the negotiations for this Agreement shall be deemed to have been
made under, and be subject to the terms of this Agreement.

 

10.5 Publications. At any time while the Parties are members of the same
Consolidated Group, any press release or other major publication by either Party
relating to the Development, Commercialization or, if applicable, Manufacturing
of the Product shall be provided to the other Party at least ten (10) Business
Days (or five (5) Business Days in the case of a press release) in advance of
publication. The other Party shall have the right to review and comment upon the
publication and the Parties will cooperate in good faith to address any
reasonable comments within such period.

20

 

 

10.6 Survival. This Article X shall survive the termination or expiration of
this Agreement.

 

Article XI
Ownership of Intellectual Property, Patent Rights and Use of Name

 

“Improvement” means any improvement, enhancement or modification of any
technology claimed in the Oculus Patents or the Oculus Know-how that relates to
the Substance and/or Product.

 

“Joint Patents” means all Patents claiming Joint Technology.

 

“Joint Technology” means all Technology developed jointly by the Parties in
their performance of this Agreement. For the avoidance of doubt, the
determination as to whether any Technology has been “solely” or “jointly” made
shall be based upon whether employees, agents or independent contractors of a
Party would be, or are properly named, as an inventor on a corresponding patent
application under the patent laws of the country in which the relevant patent
application is filed.

 

“Technology” means any information, data, materials, discovery, invention, idea,
discovery, process, protocol, techniques, formulation, know-how (including
accumulated skills and experience of a Party’s employees, officers, directors,
consultants and contractors), trade secret, method, technological development,
Improvement, work of authorship, computer software (including, but not limited
to, source code and object or executable code), data, material, or sample; and
documentation of any of the foregoing (including any records, raw data,
concepts, information, designs, programs, formulae, or writings); in each case
whether patentable or not, or susceptible to copyright, trade secret, or any
other form of legal protection under applicable law and all other intellectual
property rights or industrial rights, whether arising under the laws of any
state, country or jurisdiction.

 

11.1 Ownership. Ruthigen hereby assigns to Oculus all of Ruthigen’s right, title
and interest in and to (i) Improvements to Oculus Know-how and/or Oculus Patents
invented by Ruthigen; and (ii) Joint Technology. All Improvements to Oculus
Know-how and/or Oculus Patents Controlled by Oculus (whether invented by
Ruthigen, Oculus and/or any Third Party, whether solely or jointly) and all
Joint Technology is hereby licensed by Oculus to Ruthigen under the same terms
as Oculus’ license to Ruthigen in Section 2.1(a). Oculus may practice
Improvements developed or invented by Ruthigen and Joint Technology for all
purposes other than to the extent expressly licensed to Ruthigen under Section
2.1(a), and subject to Oculus’ restrictions described in Section 2.1(b) and
Section 2.4. Improvements and Joint Technology constitute both Parties’
Confidential Information.

 

11.2 Disclosure of Inventions. Ruthigen shall promptly disclose to Oculus any
Improvement made solely by its own employees or consultants.

 

11.3 Patent Filings.

 

21

 

(a) Oculus, at its own expense, will prepare, file, prosecute and maintain all
Oculus Patents and Joint Patents relating to the Substance and the Product in
the Territory, and relating to Oculus Know-how. Oculus shall consult with
Ruthigen in good faith regarding the preparation, filing, prosecution, and
maintenance of the Oculus Patents and Joint Patents in the Territory, including
the conduct of interferences, the defense of oppositions and other similar
proceedings. Oculus will timely provide Ruthigen with a copy of any proposed
patent application and any proposed response or submission to any patent office
at least twenty (20) Business Days prior to the filing or response deadline and
will consider in good faith all comments made by Ruthigen with respect to such
draft response or submission. Oculus will keep Ruthigen reasonably informed of
the status of such Patents, including, without limitation: (A) by providing
Ruthigen with copies of all material communications received from or filed in
patent office(s), or received from or sent to foreign attorneys, with respect to
such filing, (B) by providing a status report at least annually and (C) by
providing Ruthigen a reasonable time, but in any event not less than twenty (20)
Business Days (subject to possible reductions as set forth in the prior
sentence), prior to taking or failing to take any action that would materially
affect the pendency of any such filing, with prior written notice of such
proposed action or inaction so that Ruthigen has a reasonable opportunity to
review and comment. In furtherance of the foregoing requirements, Oculus shall
itself, or shall instruct and use reasonable efforts to ensure that its outside
patent counsel, promptly forward to Ruthigen a copy of all correspondence
received from or sent to any patent office relating to the Patents for which
Ruthigen has a right of review and comment, and the Parties shall enter into a
reasonable commonality of interest agreement if deemed advisable by their
respective patent counsel.

 

(b) If Oculus elects not to file, prosecute or maintain an Oculus Patent or a
Joint Patent in any given country within the Territory, then Oculus shall notify
Ruthigen within an amount of time sufficiently in advance of any action or
inaction that may jeopardize such Patent, in which case Ruthigen may, upon
notice to Oculus, assume such filing, prosecution and maintenance of such Patent
at its own expense.

 

(c) Each Party shall provide to the other Party all necessary declarations and
cooperate with the other Party to enable Oculus Patents and Joint Patents to be
filed, prosecuted and maintained. This Section 11.3 shall survive the
termination of this Agreement for any reason.

 

11.4 Enforcement Rights.

 

(a) Notification of Infringement. If either Party learns of any infringement or
threatened infringement by a Third Party of the Oculus Patents or a Joint
Patent, such Party shall promptly notify the other Party and shall provide such
other Party with all available evidence of such infringement.

 

(b) Enforcement in the Territory. Ruthigen shall have the first right, but not
the obligation, to defend and enforce Oculus Patents and Joint Patents against
Third Parties in the Territory and to institute, prosecute and control any
action or proceeding with respect to infringement of any Oculus Patents or Joint
Patents covering the use of the Development, Manufacture or Commercialization of
the Product being developed or marketed in the Territory, by counsel reasonably
acceptable to Oculus. Oculus shall have the right, at its own expense, to be
represented in any action by counsel of its own choice. If Ruthigen fails to
bring an action or proceeding or otherwise take appropriate action to abate such
infringement within a period of ninety (90) days of receipt of notice from
Oculus requesting action, Oculus will have the right, at its own expense, to
bring and control any such action or proceeding relating to Oculus Patents by
counsel of its own choice, and Ruthigen will have the right to be represented in
any such action by counsel of its own choice and at its own expense. If one
Party brings any such action or proceeding, the other Party agrees to be joined
as a party plaintiff if necessary to prosecute the action or proceeding and to
give the first Party commercially reasonable assistance and authority to file
and prosecute the suit. Compensatory damages awarded to Ruthigen shall be
treated as Net Sales in the Territory and calendar month received, and all other
damages awarded to a Party shall be retained by the Party bringing the action.

 

(c) Settlement with a Third Party. The Party that controls the prosecution of a
given action shall also have the right to control settlement of such action,
provided however, that no settlement shall be entered into without the written
consent of the non-controlling Party if such settlement involves any payment or
admission of liability by such non-controlling Party.

22

 

11.5 Use of Names. Neither Party shall use the name of the other Party in
relation to this transaction in any public announcement, press release or other
public document without the written consent of such other Party, which consent
shall not be unreasonably withheld or delayed; provided however, that either
Party may use the name of the other Party in any document filed with any
Regulatory Authority.

 

Article XII
Representations and Warranties

 

12.1 Each of the Parties represents and warrants to the other Party as follows:

 

The Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of the Agreement by such Party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor to such Party’s knowledge, violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

 

12.2 Oculus hereby represents and warrants to Ruthigen that: (i) as of the
Effective Date, Oculus has not granted any right or license to any other person
or entity to make, use, sell, have sold or offer to sell Products for use in the
Field within the Territory; and (ii) Oculus has the full right and legal
capacity to transfer Know-how and grant the rights granted to Ruthigen
hereunder.

 

12.3 DISCLAIMER. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A WARRANTY OR REPRESENTATION, IN PARTICULAR,
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NOTHING SHALL BE CONSTRUED AS:

 

(a) A WARRANTY OR REPRESENTATION BY OCULUS AS TO THE VALIDITY OR SCOPE OF ANY
OCULUS KNOW-HOW OR OCULUS PATENT OR TRADEMARK OR THAT THE EXERCISE OF THE PATENT
RIGHTS WILL NOT INFRINGE UPON THE RIGHTS OF ANY THIRD PARTY;

 

(b) A REQUIREMENT THAT OCULUS SHALL FILE ANY PATENT APPLICATION OR TRADEMARK
APPLICATION; SECURE ANY PATENT OR TRADEMARK APPLICATION, OR MAINTAIN ANY PATENT
OR TRADEMARK APPLICATION IN FORCE;

 

(c) AN OBLIGATION BY EITHER PARTY TO BRING OR PROSECUTE ACTIONS OR SUITS AGAINST
THIRD PARTIES FOR INFRINGEMENT;

 

(d) GRANTING BY IMPLICATION, ESTOPPEL, OR OTHERWISE BY OCULUS ANY LICENSES OR
RIGHTS UNDER PATENTS OR KNOW-HOW OR TRADEMARK OTHER THAN AS EXPRESSLY SET FORTH
IN THIS AGREEMENT;

 

(e) A REPRESENTATION OR WARRANTY BY OCULUS OF THE ACCURACY, SAFETY, OR
USEFULNESS FOR ANY PURPOSE OF ANY INTELLECTUAL PROPERTY AT ANY TIME MADE
AVAILABLE TO RUTHIGEN.

 

23

 

Article XIII
Indemnification

 

13.1 Indemnification by Ruthigen. Subject to Section 13.3, Ruthigen hereby
agrees to indemnify, save, defend and hold Oculus, its Affiliates, and each of
their respective officers, directors, consultants, agents and employees harmless
(collectively, “Oculus Indemnitees”) from and against any and all Third Party
suits, claims, actions, demands, liabilities, expenses, and/or losses, including
reasonable legal expenses and attorneys’ fees (collectively, “Losses” and each a
“Loss”) alleged against any of the Oculus Indemnitees, to the extent resulting
from or arising out of (i) Ruthigen’s or its Affiliates’ or sublicensees’ (if
applicable) Development, Commercialization or Manufacture (as applicable) of the
Product in the Field in the Territory, except to the extent such Losses result
from or arise out of (x) the inaccuracy of any representation of Oculus set
forth in this Agreement; (y) the breach of any warranty or covenant contained in
this Agreement by Oculus; or (z) the negligence or willful misconduct of Oculus;
(ii) the inaccuracy of any representation of Ruthigen set forth in this
Agreement; (iii) the breach of any warranty or covenant contained in this
Agreement by Ruthigen; or (iv) the negligence or willful misconduct of Ruthigen.

 

13.2 Indemnification by Oculus. Oculus hereby agrees to indemnify, save, defend
and hold Ruthigen, its Affiliates, their respective sublicensees, and each of
their respective officers, directors, consultants, agents, and employees
(collectively, “Ruthigen Indemnitees”) harmless from and against any and all
Third Party Losses resulting from or arising out of (i) the inaccuracy of any
representation of Oculus set forth in this Agreement; (ii) the breach of any
warranty or covenant contained in this Agreement by Oculus; or (iii) the
negligence or willful misconduct of Oculus.

 

13.3 Indemnification Process. Each indemnified Party agrees to give the
indemnifying Party prompt written notice of any Loss or discovery of fact upon
which such indemnified Party intends to base a request for indemnification under
Sections 13.1 or 13.2. Each Party shall furnish promptly to the other copies of
all papers and official documents received in respect of any Loss. With respect
to any Loss relating solely to the payment of money damages and which will not
result in the indemnified Party becoming subject to injunctive or other relief
or otherwise adversely affecting the business of the indemnified Party in any
manner, and as to which the indemnifying Party shall have acknowledged in
writing the obligation to indemnify the indemnified Party hereunder, the
indemnifying Party shall have the sole right to defend, settle, or otherwise
dispose of such Loss, on such terms as the indemnifying Party, in its sole
discretion, shall deem appropriate. The indemnifying Party shall obtain the
written consent of the indemnified Party, which shall not be unreasonably
withheld or delayed, prior to ceasing to defend, settling or otherwise disposing
of any Loss if as a result thereof the indemnified Party would become subject to
injunctive or other equitable relief or any remedy other than the payment of
money, which payment would be the responsibility of the indemnifying Party. The
indemnifying Party shall not be liable for any settlement or other disposition
of a Loss by the indemnified Party which is reached without the written consent
of the indemnifying Party.

 

13.4 Insurance. Ruthigen agrees to obtain and maintain in effect a policy or
policies of insurance relating to its Development and Commercialization of
Products hereunder and under the Shared Services Agreement. Such policies shall
be issued by one or more reputable insurers, and shall contain reasonable terms
of coverage in light of the obligations set forth above. Ruthigen undertakes to
obtain and maintain in effect a policy or policies of insurance covering during
the Clinical Development of the Product a minimum of $3 Million per single
damage, and during the Commercialization of the Product a minimum of $10 Million
per single damage. Upon the request of Oculus, Ruthigen shall provide evidence
of insurance coverage in compliance with this Section to Oculus.

 

13.5 This Article XIII shall survive the termination or expiration of this
Agreement.

 

24

 

Article XIV
Term and Termination

 

 

14.1 Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated as provided herein, shall continue in effect until terminated
as provided herein.

 

14.2 Termination.

 

(a) Material failure of Ruthigen or Oculus to comply with any of their
respective material obligations contained in this Agreement which constitutes a
material breach shall entitle the other Party to give the Party a default notice
describing such breach in detail and requiring it to cure such default. If such
default is not cured within ninety (90) days after receipt of such notice, the
notifying Party shall be entitled (without prejudice to any of its other rights
conferred on it by this Agreement) to terminate this Agreement. Notwithstanding
the foregoing, in the event of a non-monetary default, if the default is not
reasonably capable of being cured within the ninety (90)-day cure period by the
defaulting Party and such defaulting Party is making a good faith effort to cure
such default, the notifying Party may not terminate this Agreement, provided
however, that the notifying Party may terminate this Agreement if such default
is not cured within one hundred twenty (120) days of such original notice of
default. The right of either Party to terminate this Agreement as herein above
provided shall not be affected in any way by its waiver of, or failure to take
action with respect to any previous default.

 

(b) In the event that one of the Parties hereto shall go into liquidation, a
receiver or a trustee may be appointed for the property or estate of that Party
and said receiver or trustee is not removed within one hundred twenty (120)
days, or the Party makes an assignment for the benefit of creditors, and whether
any of the aforesaid bankruptcy events be the outcome of the voluntary act of
that Party, or otherwise, the other Party shall be entitled to terminate this
Agreement.

 

(c) In the event that this Agreement is terminated by either Party in accordance
with Sections 14.2(a) or (b) hereof, Ruthigen will: (i) deliver to Oculus the
Oculus Know-How and assign to Oculus its rights in said Oculus Know-How and
Oculus Patents and Joint Patents; (ii) not use the Oculus Know-How as long as it
has to be kept confidential pursuant to Article X hereof; (iii) make all
payments accrued under this Agreement prior to the effective termination date;
(iv) transfer all regulatory filings and approvals, designations and exclusivity
related to the Product, to Oculus upon Oculus’s written request for same; and
(v) at its discretion, offer to sell Ruthigen’s inventory of Product and
Substances either to Oculus pursuant to the terms of subsection (d) below or
sell its inventory of Products as of the effective date of termination to Third
Parties (subject to its obligation to make royalty payment).

 

(d) If Ruthigen has terminated the Agreement pursuant to Section 14.2(a) above,
Ruthigen may offer to sell to Oculus, at any time within ninety (90) days of
such termination, all or any portion of the inventory of the Substance and/or
the Product owned by Ruthigen or its Affiliates which are intended for sale in
the Territory at a price equal to Ruthigen’s or its Affiliate’s fully burdened
costs for such inventory, and Oculus may purchase all or any portion of the
inventory at Oculus’s election. Such election shall be made by Oculus in writing
in a notice to Ruthigen, within thirty (30) days of such termination. If Oculus
purchases such Ruthigen inventory, Ruthigen shall ship at Oculus’s cost and
direction such inventory to Oculus. Oculus shall pay for such inventory in
advance of receipt of such inventory.

 

(e) If Oculus has terminated the Agreement pursuant to Section 14.2(a) above,
Ruthigen may offer to sell to Oculus, at any time within ninety (90) days of
such termination, all or any portion of Ruthigen’s inventory of Manufacturing
Equipment purchased from Oculus, and Oculus may purchase all or any portion of
the inventory at Oculus’s election. Such election shall be made by Oculus in
writing in a notice to Ruthigen, within thirty (30) days of such termination. If
Oculus purchases such Ruthigen inventory of Manufacturing Equipment, Ruthigen
shall ship at Oculus’s cost and direction such inventory to Oculus. Oculus shall
pay for such inventory in advance of receipt of such inventory.

 

25

 

(f) Except where expressly provided for otherwise in this Agreement, termination
or expiration of this Agreement shall not relieve the Parties hereto of any
liability, including any obligation to make payments hereunder, which accrued
hereunder prior to the effective date of such termination or expiration, nor
preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement
nor prejudice any Party’s right to obtain performance of any obligation.

 

14.3 Surviving Rights. The rights and obligations set forth in this Agreement
shall extend beyond the termination of the Agreement only to the extent
expressly provided for herein as follows: Article I, Sections 6.13(d) and 6.14,
Article IX, Article X, the definitions in Article XI, Sections 11.3, 11.5, 12.2,
Article XIII, Sections 14.2(c) – (f) and 14.3, and Article XV.

 

14.4 Notwithstanding anything to the contrary in this Article XIV, neither Party
may terminate this Agreement pursuant to Section 14.2(a) if the other Party has
delivered a notice of dispute resolution under Section 15.10, and the Parties
shall continue to perform this Agreement during the period of such dispute
resolution and during the period of any subsequently instituted arbitration
proceeding.

 

Article XV
Miscellaneous

 

15.1 Assignment.

 

(a) Each Party may assign this Agreement in its entirety upon notice to the
other Party to any of its Affiliates or to a successor to all or substantially
all of such Party’s business or assets; provided, however, that such assignment
shall not relieve such Party of its responsibilities for performance of its
obligations under this Agreement. Except as provided herein, neither Party to
this Agreement shall have the right to assign its rights or obligations under
this Agreement.

 

(b) This Agreement shall be binding upon and inure to the benefit of the
permitted assigns of the Parties. Any purported assignment not in accordance
with this Agreement shall be void.

 

15.2 Force Majeure. Neither Party shall lose any rights hereunder or be liable
to the other Party for damages or losses on account of failure of performance by
the defaulting Party if the failure is occasioned by war, fire, explosion,
flood, strike, lockout, embargo, act of God, or any other cause beyond the
reasonable control of the defaulting Party, provided that the Party claiming
force majeure has extended reasonable efforts to avoid or remedy any such force
majeure, continues to employ such efforts and promptly notifies the other Party
of such force majeure event.

 

15.3 Further Actions. Each Party agrees to execute, acknowledge, and deliver
such further instruments and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

15.4 No Trademark Rights. No right, express or implied, is granted by this
Agreement to use in any manner the names “Ruthigen” or “Oculus” or any other
trade name or trademark of the other Party or its Affiliates in connection with
the performance of this Agreement.

 

26

 

15.5 Notices. All notices and consents hereunder shall be in writing, effective
upon receipt, and shall be delivered personally, mailed by registered or
certified mail (return receipt requested, postage prepaid), or sent by express
courier service, to the other Party at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

(a)If to Ruthigen:

 

RUTHIGEN, INC.

2455 Bennett Valley Road, Suite C116

Santa Rosa, CA 95404

Attn: CFO

 

(b)If to Oculus:

 

OCULUS INNOVATIVE SCIENCES, INC.

1129 N. McDowell

Petaluma, CA 94954

Attn: CFO

 

15.6 Waiver. Except as specifically provided herein, the waiver from time to
time by either of the Parties of any of their rights or their failure to
exercise any right or remedy must be in a signed writing to be effective, shall
not operate or be construed as a continuing waiver of same or of any other of
such Party’s rights or remedies provided in this Agreement.

 

15.7 Severability. Each Party hereby agrees that it does not intend, by its
execution hereof, to violate any public policies, statutory or common laws,
rules, regulations, treaties or decisions of any government agency or executive
body thereof of any country or community or association of countries. Should one
or more provisions of this Agreement be or become invalid, such provision shall
be severed from this Agreement and the Parties hereto shall use good faith
efforts to substitute, by mutual consent, valid provisions for such invalid
provisions, which valid provisions in their economic and other effects are
sufficiently similar to the invalid provisions that it can be reasonably assumed
that the Parties would have entered into this Agreement with such valid
provisions. In case such valid provisions cannot be agreed upon, the invalidity
of one or several provisions of this Agreement shall not affect the validity of
this Agreement as a whole or the validity of any portions hereof, unless the
invalid provisions are of such essential importance to this Agreement that it is
to be reasonably assumed that the Parties would not have entered into this
Agreement without the invalid provision.

 

15.8 Ambiguities. The Parties acknowledge and agree that: (a) each Party and its
counsel reviewed and negotiated the terms and provisions of this Agreement and
have contributed to its revision; (b) the rule of construction to the effect
that any ambiguities are resolved against the drafting Party shall not be
employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to the Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

 

15.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws in force in the State of California, without giving
effect to the choice of laws provisions thereof.

 

27

 

15.10 Dispute Resolution.

 

(a) In the event that any dispute should arise between the Parties hereto with
respect to any matter covered by this Agreement or the interpretation of this
Agreement (except for an Audit Disagreement, which shall be governed by Section
8.7(b)), the Parties hereto shall resolve such dispute in accordance with the
procedures set forth in this Section 15.10. 

 

(b) In the event of a dispute of the nature specified in Section 15.10(c), prior
to initiating arbitration as set forth in Section 15.10(c), either Party may
request that the Chief Executive Officer of each Party meet in an effort to
resolve the dispute amicably.  In the event of such a request, the Parties shall
arrange for such a meeting to be held within 30 days of the request at which the
Chief Executive Officers shall seek to resolve the dispute.  If the Chief
Executive Officers are unable to resolve the dispute at such meeting, or if the
meeting does not occur for any reason within 30 days after the date of the
request, either party may proceed to initiate an arbitration to resolve the
dispute as set forth in Section 15.10(c).

 

(c) (i) Subject to Section 15.10(b), each Party may submit any matter referred
to in Section 15.10(a), other than matters affecting the validity or
enforceability of Patents (which matters shall not be arbitrated) to arbitration
by notifying the other Party, in writing, of such dispute. Within 30 days after
receipt of such notice, the Parties shall designate in writing one arbitrator to
resolve the dispute; provided that, if the Parties cannot agree on an arbitrator
within such 30-day period, the arbitrator shall be selected by the San
Francisco, CA, Office of the American Arbitration Association. The arbitrator
shall be a retired federal or state judge and have significant expertise in
trying or arbitrating patent license agreements, and shall not be an Affiliate,
Representative or stockholder of any party hereto. If neither the Parties nor
the San Francisco Office of the American Arbitration Association is able to
identify an individual to serve as the arbitrator, the San Francisco Office of
the American Arbitration Association shall select a single arbitrator from the
CPC Panel of Distinguished Neutrals of the CPR Institute for Dispute Resolution.

 

(ii) Within 30 days after the designation of the arbitrator, the arbitrator and
the Parties shall meet, at which time the Parties shall be required to set forth
in writing all disputed issues and a proposed ruling on the merits of each such
issue.

 

(iii) The arbitrator shall set a date for a hearing, which shall be no later
than 45 days after the submission of written proposals pursuant to Section
15.10(c)(ii), to discuss each of the issues identified by the Parties. Each
Party hereto shall have the right to be represented by counsel.  Except as
provided herein, the arbitration shall be governed by the Commercial Arbitration
Rules of the American Arbitration Association; provided, however, that the
Federal Rules of Evidence shall apply with regard to the admissibility of
evidence and the arbitration shall be conducted by a single arbitrator.

 

(iv) The arbitrator shall use his or her reasonable efforts to rule on each
disputed issue within 30 days after the completion of the hearings described in
Section 15.10(c)(iii). The determination of the arbitrator as to the resolution
of any dispute shall be binding and conclusive upon the Parties. All rulings of
the arbitrator shall be in writing and shall be delivered to the Parties.

 

(v) The (1) attorneys’ fees of the parties hereto in any arbitration, (2) fees
of the arbitrator and (3) costs and expenses of the arbitration shall be borne
by the Party that shall not have prevailed in the arbitration as determined by
the arbitrator.

 

(vi) Any arbitration pursuant to this Section 15.10 shall be conducted in San
Francisco, California. Any arbitration award may be entered in and enforced by
any court having jurisdiction thereover and shall be final and binding upon the
Parties hereto.

 

(vii) Notwithstanding the foregoing, nothing in this Section 15.10 shall be
construed as limiting in any way the right of a Party hereto to seek a temporary
restraining order or other injunctive or equitable relief with respect to any
actual or threatened breach of this Agreement from a court of competent
jurisdiction. Should any Party to this Agreement seek a temporary restraining
order or other injunctive relief, then for purposes of determining whether to
grant such temporary restraining order or other injunctive relief, the dispute
underlying the request for such temporary restraining order or other injunctive
relief may be heard by such court of competent jurisdiction.

28

 

 

15.11 Headings. The Section and Paragraph headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of said Sections or Paragraphs.

 

15.12 Counterparts. This Agreement may be executed by the Parties in one or more
counterparts. Such counterparts may be exchanged by facsimile (provided that
each executed counterpart is transmitted in one complete transmission). Where
there is an exchange of executed counterparts, each Party shall be bound by this
Agreement notwithstanding that original copies of this Agreement may not be
exchanged immediately. The Parties shall cooperate after execution of this
Agreement and exchange by facsimile to ensure that each Party obtains an
original, executed copy of this Agreement.

 

15.13 Entire Agreement; Amendments. This Agreement, including all Exhibits
attached hereto supersede and terminate all prior agreements and understandings
between the Parties with respect to the subject matter hereof. No subsequent
alteration, amendment, change, or addition to this Agreement shall be binding
upon the Parties hereto unless reduced to writing and signed by the respective
authorized officers of the Parties. For so long as the Parties are members of
the same Consolidated Group, any amendment to this Agreement shall be subject to
prior written approval of the Board of Directors of each of the Parties in
compliance with the provisions of Section 144 of the Delaware and Nevada General
Corporation Law.

 

15.14 Expenses. Except as otherwise specified in this Agreement, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisers, and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses.

 

15.15 Independent Contractors. The status of the Parties under this Agreement
shall be that of independent contractors. Neither Party shall have the right to
enter into any agreements on behalf of the other Party, nor shall it represent
to any person that it has any such right or authority. Nothing in this Agreement
shall be construed as establishing a partnership or joint venture relationship
between the Parties.

 

15.16 Limitation of Liability. TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE
LAW, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES
FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT
LIMITATION, LOST PROFITS OR LOST REVENUES, WHETHER UNDER ANY CONTRACT, WARRANTY,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY. This limitation
of liability shall not apply to damages caused by infringement of Patents, a
breach of Section 2.1 (License), a breach of Section 2.4 (Non-Compete), a breach
of Article X (Confidentiality), or amounts owed to Third Parties pursuant to a
Party’s indemnification obligation in Article XIII.

 

 

 

[SIGNATURES ON FOLLOWING PAGE]

29

 

IN WITNESS WHEREOF, Ruthigen and Oculus have caused this Agreement to be
executed as of May 23, 2013 by their respective duly authorized representatives.

 

   

OCULUS

 

OCULUS INNOVATIVE SCIENCES INC.

RUTHIGEN

 

RUTHIGEN, INC.

 

By: /s/ Jim Schutz                    By: /s/ Hojabr Alimi                 Name:
Jim Schutz Name: Hojabr Alimi Title: CEO Title: CEO Date: 22 May 2013 Date: 23
May 2013

 

Schedules:

 

List of Oculus Patents

 

Specifications of Product and Substance

 

Development and Commercialization Plan

 



 



30

 

  

Schedule 1

 

PATENTS

 

Country Application Number Publication Number Patent No. Title EP 00 124 968.9 1
103 264 A2 EP 1 103 264 B1 Active oxygen containing solution for promoting
growth of tissue cells at wound sites US 09/714,826     Solution for promoting
growth of tissue cells at wound sites and production process therefor US
10/146,140 2002/0160053 A1   Solution for promoting growth of tissue cells at
wound sites and production process therefore US 60/338,376     Negative and
positive oxidative reductive potential (ORP) water and method and apparatus for
producing the same PCT PCT/US02/38861 WO 03/048421 A1   Method and apparatus for
producing negative and positive oxidative reductive potential (ORP) water AU
2002353060 AU2002353060  A1   Method and apparatus for producing negative and
positive oxidative reductive potential (ORP) water CA 2,468,856 CA2468856 A1
2,468,856 C Method and apparatus for producing negative and positive oxidative
reductive potential (ORP) water JP 549596/2003 511280/2005 JP 3988827 B2 Method
and apparatus for producing negative and positive oxidative reductive potential
(ORP) water EP 02790029.9 1 461 474 A1 EP 1 461 474 B1 Method and apparatus for
producing negative and positive oxidative reductive potential (ORP) water AT AT
2002-0790029T AT 535262  T   Method and apparatus for producing negative and
positive oxidative reductive potential (ORP) water ES ES 20020790029T ES
2377945  T3   Method and apparatus for producing negative and positive oxidative
reductive potential (ORP) water US 10/496,092

2005/0121334 A1

 

8,062,500 B2 Method and apparatus for producing negative and positive oxidative
reductive potential (ORP) water MX PA/a/2003/007923 MX PA03007923A     Method
and apparatus for producing negative and positive oxidative reductive potential
(ORP) water AU 2009-203008 AU2009203008  A1   Method and apparatus for producing
negative and positive oxidative reductive potential (ORP) water AU 2012201437  
2012201437 Method and apparatus for producing negative and positive oxidative
reductive potential (ORP) water US 10/242,779 2003/0056805 A1 7,090,753 B2
Electrolytic cell for producing charged anode water suitable for surface
cleaning or treatment, and method for producing same and use of the same US
11/502,821 2006/0272954 A1 7,442,288 B2 Electrolytic cell for producing charged
anode water suitable for surface cleaning or treatment, and method for producing
same and use of the same

 



31

 

 

 

EP 02020429.3

EP 1 293 481 A2/

EP 1 293 481 A3

EP 1 293 481 B1 Electrolytic cell for producing charged anode water suitable for
surface cleaning or treatment, and method for producing same and use of the same
AT 20020020429T AT 354543 T   Electrolytic cell for producing charged anode
water suitable for surface cleaning or treatment, and method for producing same
and use of the same DE 20020020429T DE 1293481  T1   Electrolytic cell for
producing charged anode water suitable for surface cleaning or treatment, and
method for producing same and use of the same DE 20026018256T DE 60218256  T2  
Electrolytic cell for producing charged anode water suitable for surface
cleaning or treatment, and method for producing same and use of the same ES
20020020429T ES 2277979  T3   Electrolytic cell for producing charged anode
water suitable for surface cleaning or treatment, and method for producing same
and use of the same US 60/533,583     Oxidative potential water solution,
processes for producing same and methods of using the same US 10/862,092
2005/0139808   Oxidative potential water solution, processes for producing same
and methods of using the same US 10/916,278 2005/0196462 A1   Oxidative
potential water solution, processes for producing same and methods of using the
same US 10/916,566 2005/0142157 A1   Oxidative potential water solution,
processes for producing same and methods of using the same

PCT

 

PCT/US04/043961 WO 05/065383 A1   Oxidative potential water solution, processes
for producing same and methods of using the same CN 200480002201 CN1845877A  
Oxidative potential water solution, processes for producing same and methods of
using the same

JP

 

547576/2006 2007-517064   Oxidative potential water solution, processes for
producing same and methods of using the same

KR

 

10-2006-7015435     Oxidative potential water solution, processes for producing
same and methods of using the same IN 4188/DELNP/2005  

249157

 

Oxidative potential water solution, processes for producing same and methods of
using the same MX PA/a/2005/009960     Oxidative potential water solution,
processes for producing same and methods of using the same CA 2,553,943    
Oxidative potential water solution, processes for producing same and methods of
using the same AU 2004311432     Oxidative potential water solution, processes
for producing same and methods of using the same AU 2011200390     Oxidative
potential water solution, processes for producing same and methods of using the
same EP 04815950.3 EP 1 702 161 A2   Oxidative potential water solution,
processes for producing same and methods of using the same

 



32

 

 

 

EP 10012683.8

EP 2 330 081 A2/

EP 2 330 081 A3

  Oxidative potential water solution, processes for producing same and methods
of using the same HK 07103435.0 1096372A   Oxidative potential water solution,
processes for producing same and methods of using the same US 60/664,361    
Method of treating diabetic foot ulcers using oxidative reductive potential
water solution US 60/730,743     Method of treating diabetic foot ulcers using
oxidative reductive potential water solution US 60/760,557     Method of
treating diabetic foot ulcers using oxidative reductive potential water solution
US 11/388,912 2006/0235350 A1 8,323,252 Method of treating diabetic foot ulcers
using oxidative reductive potential water solution PCT PCT/US06/11252 WO
2006/102681   Method of treating diabetic foot ulcers using oxidative reductive
potential water solution EP 06739816.4 1 863 502 A1   Method of treating
diabetic foot ulcers using oxidative reductive potential water solution CN
200680013613.2     Method of treating diabetic foot ulcers using oxidative
reductive potential water solution IN 8161/DELNP/2007     Method of treating
diabetic foot ulcers using oxidative reductive potential water solution KR
10-2007-7024246     Method of treating diabetic foot ulcers using oxidative
reductive potential water solution JP 503291/2008 534517/2008   Method of
treating diabetic foot ulcers using oxidative reductive potential water solution
CA 2,602,522     Method of treating diabetic foot ulcers using oxidative
reductive potential water solution AU 2006226750   2006226750 Method of treating
diabetic foot ulcers using oxidative reductive potential water solution MX
MX/a/2007/011709   304153 Method of treating diabetic foot ulcers using
oxidative reductive potential water solution BR PI0609429-5     Method of
treating diabetic foot ulcers using oxidative reductive potential water solution
HK 08106473.5     Method of treating diabetic foot ulcers using oxidative
reductive potential water solution HK 08106484.2     Method of treating diabetic
foot ulcers using oxidative reductive potential water solution HK 08106689.5
1116342 A   Method of treating diabetic foot ulcers using oxidative reductive
potential water solution US 60/667,101     Method of Treating Second and Third
Degree Burns Using Oxidative Reductive Potential Water US 11/388,930
2006/0241546 A1   Method of Treating Second and Third Degree Burns Using
Oxidative Reductive Potential Water PCT PCT/US06/11251 WO 2006/102680   Method
of Treating Second and Third Degree Burns Using Oxidative Reductive Potential
Water EP 06739815.6 EP 1 863 501 A2   Method of Treating Second and Third Degree
Burns Using Oxidative Reductive Potential Water CN 200680013725.8   101163492 B
Method of Treating Second and Third Degree Burns Using Oxidative Reductive
Potential Water IN 8160/DELNP/2007     Method of Treating Second and Third
Degree Burns Using Oxidative Reductive Potential Water KR 10-2007-7024245    
Method of Treating Second and Third Degree Burns Using Oxidative Reductive
Potential Water

 



33

 

 

 

JP 503290/2008 534516/2008   Method of Treating Second and Third Degree Burns
Using Oxidative Reductive Potential Water CA 2,602,411     Method of Treating
Second and Third Degree Burns Using Oxidative Reductive Potential Water AU
2006226749   2006226749 Method of Treating Second and Third Degree Burns Using
Oxidative Reductive Potential Water MX MX/a/2007/011706   304152 Method of
Treating Second and Third Degree Burns Using Oxidative Reductive Potential Water
BR PI 0609711-1     Method of Treating Second and Third Degree Burns Using
Oxidative Reductive Potential Water HK 08106681.3 1116340A   Method of Treating
Second and Third Degree Burns Using Oxidative Reductive Potential Water US
60/676,883     Method of using oxidative reductive potential water solution in
dental applications US 11/416,091 2006/0253060 A1   Method of using oxidative
reductive potential water solution in dental applications PCT PCT/US06/16856 WO
2006/119300   Method of using oxidative reductive potential water solution in
dental applications

EP

 

06752104.7 EP 1 896 043 A2   Method of using oxidative reductive potential water
solution in dental applications

CN

 

200680019804.X     Method of using oxidative reductive potential water solution
in dental applications

IN

 

9318/DELNP/2007     Method of using oxidative reductive potential water solution
in dental applications

BR

 

PI0610901-2     Method of using oxidative reductive potential water solution in
dental applications

CA

 

2,606,734     Method of using oxidative reductive potential water solution in
dental applications

MX

 

MX/a/2007/013774     Method of using oxidative reductive potential water
solution in dental applications JP 510139/2008 540430/2008   Method of using
oxidative reductive potential water solution in dental applications KR
10-2007-7028020     Method of using oxidative reductive potential water solution
in dental applications AU 2006242175     Method of using oxidative reductive
potential water solution in dental applications HK 08113022.7 1123484A   Method
of using oxidative reductive potential water solution in dental applications AU
2012241151     Method of using oxidative reductive potential water solution in
dental applications US 60/760,635     Methods of treating or preventing
peritonitis with oxidative reductive potential water solution US 11/656,328
2007/0173755 US 8,147,444 Methods of treating or preventing peritonitis with
oxidative reductive potential water solution PCT PCT/US07/060860 WO 2007/085021
  Methods of treating or preventing peritonitis with oxidative reductive
potential water solution

 



34

 

 

 

EP 07717981.0 EP 1 993 570 A2   Methods of treating or preventing peritonitis
with oxidative reductive potential water solution CN 200780009873.7 CN
101405013A   Methods of treating or preventing peritonitis with oxidative
reductive potential water solution IN 7025/DELNP/2008     Methods of treating or
preventing peritonitis with oxidative reductive potential water solution KR
10-2008-7020291     Methods of treating or preventing peritonitis with oxidative
reductive potential water solution JP 551573/2008 523832/2009   Methods of
treating or preventing peritonitis with oxidative reductive potential water
solution CA 2,637,197     Methods of treating or preventing peritonitis with
oxidative reductive potential water solution MX MX/a/2008/009302     Methods of
treating or preventing peritonitis with oxidative reductive potential water
solution BR 07006676-7     Methods of treating or preventing peritonitis with
oxidative reductive potential water solution AU 2007205863     Methods of
treating or preventing peritonitis with oxidative reductive potential water
solution HK 09108793.3 1130673A   Methods of treating or preventing peritonitis
with oxidative reductive potential water solution US 13/436,288 2012/0251631 A1
  Methods of treating or preventing peritonitis with oxidative reductive
potential water solution US 60/760,567     Methods of preventing or treating
sinusitis with oxidative reductive potential water solution US 11/656,088
2007/0196434   Methods of preventing or treating sinusitis with oxidative
reductive potential water solution PCT PCT/US07/060856 WO 2007/085019 A2  
Methods of preventing or treating sinusitis with oxidative reductive potential
water solution EP 07718192.3 EP 1 993 572 A2   Methods of preventing or treating
sinusitis with oxidative reductive potential water solution CN 200780009773.4 CN
101405011A   Methods of preventing or treating sinusitis with oxidative
reductive potential water solution IN 7024/DELNP/2008     Methods of preventing
or treating sinusitis with oxidative reductive potential water solution KR
10-2008-7020289     Methods of preventing or treating sinusitis with oxidative
reductive potential water solution JP 551571/2008 523830/2009   Methods of
preventing or treating sinusitis with oxidative reductive potential water
solution CA 2,637,178     Methods of preventing or treating sinusitis with
oxidative reductive potential water solution MX MX/a/2008/009234     Methods of
preventing or treating sinusitis with oxidative reductive potential water
solution

 



35

 

 

 

BR PI0706677-5     Methods of preventing or treating sinusitis with oxidative
reductive potential water solution AU 2007205861     Methods of preventing or
treating sinusitis with oxidative reductive potential water solution HK
09108882.5 1130683A   Methods of preventing or treating sinusitis with oxidative
reductive potential water solution US 60/760,645     Methods of Treating
Inflammation and Hypersensitivity With Oxidative Reductive Potential Water
Solution US 11/656,087 2007/0196357 A1   Methods of Treating Inflammation and
Hypersensitivity With Oxidative Reductive Potential Water Solution PCT
PCT/US07/060854 WO 2007/085018 A2   Methods of Treating Inflammation and
Hypersensitivity With Oxidative Reductive Potential Water Solution EP 07718160.0
EP 1 993 571 A2   Methods of Treating Inflammation and Hypersensitivity With
Oxidative Reductive Potential Water Solution CN 200780009789.5 CN 101405012A  
Methods of Treating Inflammation and Hypersensitivity With Oxidative Reductive
Potential Water Solution IN 7023/DELNP/2008     Methods of Treating Inflammation
and Hypersensitivity With Oxidative Reductive Potential Water Solution KR
10-2008-7020287     Methods of Treating Inflammation and Hypersensitivity With
Oxidative Reductive Potential Water Solution JP 551570/2008 523829/2009  
Methods of Treating Inflammation and Hypersensitivity With Oxidative Reductive
Potential Water Solution CA 2,637,175     Methods of Treating Inflammation and
Hypersensitivity With Oxidative Reductive Potential Water Solution MX
MX/a/2008/009235     Methods of Treating Inflammation and Hypersensitivity With
Oxidative Reductive Potential Water Solution BR PI0706671-6     Methods of
Treating Inflammation and Hypersensitivity With Oxidative Reductive Potential
Water Solution AU 2007205860     Methods of Treating Inflammation and
Hypersensitivity With Oxidative Reductive Potential Water Solution HK 09108800.4
1130675A   Methods of Treating Inflammation and Hypersensitivity With Oxidative
Reductive Potential Water Solution US 12/643,191 2010/092399 A1   Methods of
Treating Inflammation and Hypersensitivity With Oxidative Reductive Potential
Water Solution US 61/139,972     Methods of Treating or Preventing Biofilm
Associated Infections with Free Available Chlorine Water US 12/645,419
2010/166809 A1   Methods of Treating or Preventing Biofilm Associated Infections
with Free Available Chlorine Water PCT PCT/US09/69345     Methods of Treating or
Preventing Biofilm Associated Infections with Free Available Chlorine Water US  
    Methods of Treating or Preventing Biofilm Associated Infections with Free
Available Chlorine Water

 



36

 

 

 

EP 09796575.0 EP 2 376 093 A2   Methods of Treating or Preventing Biofilm
Associated Infections with Free Available Chlorine Water US 61/177,275    
Methods of Treating or Preventing Influenza Associated Illnesses with Oxidative
Reductive Potential Water Solutions PCT PCT/US10/34238     Methods of Treating
or Preventing Influenza Associated Illnesses with Oxidative Reductive Potential
Water Solutions US 13/320,225  2012/0207853 A1   Methods of Treating or
Preventing Influenza Associated Illnesses with Oxidative Reductive Potential
Water Solutions CN 201080027346.0  CN102481357A   Methods of Treating or
Preventing Influenza Associated Illnesses with Oxidative Reductive Potential
Water Solutions CA       Methods of Treating or Preventing Influenza Associated
Illnesses with Oxidative Reductive Potential Water Solutions EP 10775333.7  EP 2
429 578 A1   Methods of Treating or Preventing Influenza Associated Illnesses
with Oxidative Reductive Potential Water Solutions IN 9597/DELNP/2011     
Methods of Treating or Preventing Influenza Associated Illnesses with Oxidative
Reductive Potential Water Solutions MX MX/A/2011/013296     Methods of Treating
or Preventing Influenza Associated Illnesses with Oxidative Reductive Potential
Water Solutions AU 2010247866      Methods of Treating or Preventing Influenza
Associated Illnesses with Oxidative Reductive Potential Water Solutions US
60/906,939     Antimicrobial solutions containing dichloride monoxide and
methods of making and using the same PCT PCT/US08/56919 WO 2008/112940 A1    
Antimicrobial solutions containing dichloride monoxide and methods of making and
using the same EP 08732167.5 EP 2 136 819 A1   Antimicrobial solutions
containing dichloride monoxide and methods of making and using the same CN
200880013108.7 101932330A   Antimicrobial solutions containing dichloride
monoxide and methods of making and using the same HK 10106353.6 1140138A  
Antimicrobial solutions containing dichloride monoxide and methods of making and
using the same IN 5841/DELNP/2009     Antimicrobial solutions containing
dichloride monoxide and methods of making and using the same JP 553790/2009
521489/2010   Antimicrobial solutions containing dichloride monoxide and methods
of making and using the same KR 10-2009-7020066     Antimicrobial solutions
containing dichloride monoxide and methods of making and using the same AU
2008224968     Antimicrobial solutions containing dichloride monoxide and
methods of making and using the same BR PI0808856-0     Antimicrobial solutions
containing dichloride monoxide and methods of making and using the same MX
MX/a/2009/009760     Antimicrobial solutions containing dichloride monoxide and
methods of making and using the same

 



37

 

 

 

CA 2,680,483     Antimicrobial solutions containing dichloride monoxide and
methods of making and using the same US 12/531,276 2010/0112092 A1  
Antimicrobial solutions containing dichloride monoxide and methods of making and
using the same US 61/058,208     Method and Apparatus for Treating a Wound US
12/477,792 2010/0106079 A1   Method and Apparatus for Treating a Wound PCT
PCT/US2009/046168 WO 2009/149208 A2   Method and Apparatus for Treating a Wound
US 61/268,764     Solution Containing Hypochlorous Acid and Methods of Using
Same

PCT

 

PCT/US10/38697     Solution Containing Hypochlorous Acid and Methods of Using
Same US 13/378,659 2012/0269904 A1   Solution Containing Hypochlorous Acid and
Methods of Using Same CN 201080033620.5  CN102480972A   Solution Containing
Hypochlorous Acid and Methods of Using Same BR PI10118861     Solution
Containing Hypochlorous Acid and Methods of Using Same MX MX/A/2011/013682    
Solution Containing Hypochlorous Acid and Methods of Using Same KR
10-2012-7000196     Solution Containing Hypochlorous Acid and Methods of Using
Same JP 516208/2012 530142/2012   Solution Containing Hypochlorous Acid and
Methods of Using Same CA CA 2,765,696      Solution Containing Hypochlorous Acid
and Methods of Using Same US 61/230,023     Hydrogel Formulation Comprising
Oxidative Reductive Potential Water PCT PCT/US2010/043978 WO2011014809  A1  
Hydrogel Formulation Comprising Oxidative Reductive Potential Water US
13/387,923 2012/0164235 A1   Hydrogel Formulation Comprising Oxidative Reductive
Potential Water CN 201080039873.3 102596207 A   Hydrogel Formulation Comprising
Oxidative Reductive Potential Water BR PI1200689.1     Hydrogel Formulation
Comprising Oxidative Reductive Potential Water MX MX/A/2012/001415     Hydrogel
Formulation Comprising Oxidative Reductive Potential Water

 



38

 

 

 

CA 2,769,644   CA 2769644  A1   Hydrogel Formulation Comprising Oxidative
Reductive Potential Water AU 2010278812     Hydrogel Formulation Comprising
Oxidative Reductive Potential Water EP EP 10805132.7  EP 2 459 201 A1   Hydrogel
Formulation Comprising Oxidative Reductive Potential Water HK 12112598.7    
Hydrogel Formulation Comprising Oxidative Reductive Potential Water US
61/680,769     Methods of treating polycystic ovarian syndrome using chlorogenic
acid JP

03-215471

08/27/1991

05-339769

3236315

09/28/2001

  JP

03-346494

12/27/1991

07-000966

3247134

10/02/2001

  JP

 

08/27/91

 

3299250

04/19/2002

  JP 12/27/2001  

3338435

08/09/2002

  JP 06/21/1994  

3396853

04/14/2003

  JP 12/28/1993  

3458341

08/08/2003

  JP

09-318775

11-151493

11/19/1997

 

3952228

05/11/2007

  JP

2000-003647

01/12/2000

2001-191076

 

4462513

02/26/2010

  JP

08-292519

11/05/1996

10-128331

05/19/1998

   

 

 

 

 

39

 



  

Schedule 2

 

Specifications

 

6.0         CHEMISTRY, MANUFACTURING AND CONTROLS

 

6.1         Drug Substance

 



Hypochlorous acid ([ ]*) is the active pharmaceutical ingredient of RUT100-05
surgical rinse solution at a concentration in the drug product of [ ]*. This
optimized formulation was based on RUT058-60. The molecular formula and relative
molecular weight of hypochlorous acid are HOCl and 52.46, respectively.
Hypochlorous acid is fully miscible in water and [ ]* a [ ]*. The [ ]* in [ ]*
such as the [ ]* is [ ]* ([ ]* ([ ]*) [ ]*, [ ]*).

 

The [ ]* is [ ]* the [ ]*. [ ]*, when [ ]* to the [ ]*, [ ]* as [ ]* of the [ ]*
to [ ]*: [ ]*

 

[ ]* of [ ]* is [ ]* the [ ]* with [ ]* throughout the [ ]*.

 

6.2         Components and Composition Finished Dosage Form

 

Tables 6.2.1 and 6.2.2 provide the qualitative and quantitative description of
the components and composition of the RUT100-05 surgical rinse finished drug
product.

 

Table 6.2.1 Investigational New Drug Product Composition

 

Formulation
Component Manufacturer Function Concentration
(mg/L) [ ]* [ ]* [ ]* [ ]*1 [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]*2 [ ]* [ ]* [
]* [ ]* [ ]* [ ]* [ ]* [ ]*

[ ]*

[ ]* [ ]* [ ]*

  

1.   [ ]*.

2.   [ ]*.



* Confidential material redacted and separately filed with the Commission. 



40

 

 

 

Table 6.2.2 Investigational New Drug Product Container/ Closure System

 

Container/Closure
Component Material Manufacturer [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]*

 

6.3         Manufacturer

 

The RUT100-05 drug product is manufactured and packaged by for Ruthigen, Inc. by
Oculus Innovative Sciences. The manufacturer contact information is provided
below.

 

Oculus Innovative Sciences

1129 North McDowell Boulevard

Petaluma, CA 94954

Establishment Registration Number: 3004554409

 

6.4         Manufacturing Process

 

6.4.1      Manufacturing Area Description

 

The formulation and filling areas used for the production of the RUT100-05 drug
product are classified and monitored as [ ]*.

 

6.4.2      Manufacturing Process Description

 



A [ ]* of [ ]* is [ ]* to the [ ]*. [ ]* of [ ]* and [ ]* are then [ ]* to the [
]* and [ ]* to [ ]*. A [ ]* of [ ]* ([ ]* as a [ ]*) is then [ ]* to the [ ]*
and [ ]* to [ ]*. With [ ]*, [ ]* is [ ]* into the [ ]* in the [ ]* to [ ]* the
[ ]*, [ ]*. An [ ]* of [ ]* is [ ]*, as [ ]*, to the [ ]* to [ ]* the [ ]*. If [
]* for [ ]*, [ ]*, [ ]* ([ ]* as a [ ]*) [ ]* be [ ]* to the [ ]*. The [ ]* is [
]* into [ ]* and capped. The bottled drug product is then sterilized by a [ ]*.

 



* Confidential material redacted and separately filed with the Commission.



41

 



6.5         Sterilization Process

 

Sterilization is performed by [ ]*. [ ]* of [ ]* into the [ ]*, [ ]* are [ ]* at
[ ]*. The sterilizer facility contact information is provided below: [ ]*.

 

[ ]* are [ ]* per [ ]* and [ ]* according to [ ]* in a [ ]* ([ ]*).
Sterilization is completed using the following process parameters:

 

·       [ ]*: [ ]*

·       [ ]*: [ ]*

·       [ ]*: [ ]* per [ ]*

 

[ ]* are [ ]* and [ ]* to Oculus from [ ]*. Finished product labels are applied
to the bottles and shrink bands to the caps. The units are [ ]* in [ ]* during [
]*. The process is visualized in Figure 6.1.



 



 



42

 

 

Figure 6.1 RUT100-05 IND Manufacturing Process Flow Diagram

 

[ ]*

 



 



 



* Confidential material redacted and separately filed with the Commission.

 



43

 

 

 

6.6         Proposed IND Finished Product Specifications

 

The proposed IND tests, acceptance criteria and justification for the
investigational drug, product RUT100-05 are listed in Table 6.6.1.

 

Table 6.6.1 Proposed IND Test and Specifications

 

Test Specification Justification [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]*

[ ]*

[ ]*

[ ]*

[ ]*

[ ]*

[ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]*

[ ]*

[ ]*

 

 



* Confidential material redacted and separately filed with the Commission.



44

 

 

 

Table 6.6.1 Proposed IND Test and Specifications

 

[ ]* [ ]* [ ]* [ ]* [ ]* [ ]*

  

6.7         Analytical Methodology

 

The proposed IND analytical test methodologies for the RUT100-05 drug product
are listed in Table 6.7.1.

 

Table 6.7.1 Proposed IND Tests and Methodology

 

Test Methodology [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [
]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]* [ ]*

  

6.8         Stability Finished Dosage Form

 

Stability testing will be conducted on a [ ]* of [ ]* ([ ]*) [ ]* of [ ]* to
ensure the quality of the drug product throughout the expected period of the
proposed clinical study program. The proposed stability study program for the
IND is described in section 6.8.2.

 

6.8.1      Stability of Representative Research and Development Lot

 

[ ]* of the manufacturing process and final [ ]* ([ ]*) proposed for [ ]* and
clinical batch materials has been [ ]* and is [ ]* on stability. The lot has
been placed on stability at [ ]* ([ ]*) and [ ]* ([ ]*) storage conditions. The
available stability data for the lot is presented in tables 6.8.1.1 and 6.8.1.2.

 



* Confidential material redacted and separately filed with the Commission.



45

 

 


Schedule 3

 

DEVELOPMENT AND COMMERCIALIZATION PLAN

 

Overview

 

We are a biopharmaceutical company focused on the discovery, development, and
commercialization of pharmaceutical-grade hypochlorous acid, or HOCl, based
therapeutics designed to prevent and treat infection in invasive applications.
Our lead drug candidate, RUT58-60, is a broad spectrum anti-infective that we
are developing for the prevention and treatment of infection in surgical and
trauma procedures. We are focusing RUT58-60 for use initially in abdominal
surgery due to the large addressable market, high rate of post-surgical
infection associated with abdominal surgery, the high-impact opportunity that
abdominal surgery offers us in the clinical trial setting to expose multiple
internal organs to RUT58-60 at one time, and feedback from surgeons identifying
post-surgical infection in abdominal surgery (relative to other surgeries) as a
significant unmet medical need.

 

Our goal is to become the first company to market RUT58-60 as a drug containing
hypochlorous acid for the prevention and treatment of infection in invasive
surgeries in the United States. We believe that RUT58-60 has the potential to
significantly reduce the rate of post-surgical infections, reduce the use of
systemic antibiotics that have proven to be ineffective against certain common
resistant strains of bacteria, including methicillin-resistant staphylococcus
aureus, or MRSA, and vancomycin-resistant enterococcus, or VRE, reduce the
negative side effects associated with the increasingly widespread use of
antibiotics, accelerate post-surgical healing which should lead to quicker
patient discharge from the hospital, and ultimately reduce hospital readmission
rates. We plan to initiate our Phase 1/2 clinical trial for RUT58-60 in the
United States in the fourth quarter of 2013 and pending the successful
completion of that trial and our planned pivotal clinical trials, we plan to
submit our new drug application, or NDA, to the U.S. Food and Drug
Administration, or FDA, in early 2017.

 

We believe that RUT58-60 will complement the paid for performance paradigm and
it is designed to reduce the overall healthcare costs associated with
post-surgical infections and improve hospital economics. We believe the benefits
of RUT58-60 will be significant:

 

·the drug mimics the human body’s own infection-fighting mechanism, ·there is no
evidence of toxicity or other negative side effects in our animal and other
preclinical studies, ·our preclinical studies have not produced resistant
bacteria, and ·the drug appears to provide broad spectrum anti-microbial effect
with significant pro-healing attributes.

 

We believe that RUT58-60 has the potential to be used as a prophylactic therapy
to prevent and treat infections, and may accelerate patient discharge from the
hospital and ultimately lead to an overall reduction in hospital readmission
rates.

 

The benefits of hypochlorous acid in preventing infection have been
well-demonstrated in products with lower concentrations of hypochlorous acid
than RUT58-60. To date, hypochlorous acid based products have only been cleared
for use as medical devices for topical applications in the United States, Europe
and certain other countries. Earlier formulations have not been able to achieve
therapeutic indication status, primarily due to their lack of stability and
therefore have been limited for use as topical applications. Historically, the
lack of stability has posed a vexing problem to companies hoping to pursue
hypochlorous acid products for therapeutic indications in invasive applications
and has prevented these companies from being able to conduct the clinical trials
necessary to prove whether HOCl is safe and effective for use as a therapeutic.

 



46

 

 

Hypochlorous acid based products have been used successfully to prevent
infection in topical applications and have been sold commercially since at least
2005 by other companies, generally as medical devices or for the disinfection of
medical devices. Several of these hypochlorous acid based products have been
commercialized as medical devices by Oculus Innovative Sciences, Inc., or
Oculus, our parent company and the licensor of our technology. Through our
license and supply agreement with Oculus that will take effect upon the
completion of this offering, we have obtained exclusive rights to the RUT58-60
technology , as well as a proprietary method of manufacturing and producing
hypochlorous acid with pharmaceutical potential by incorporating additional
small molecules, such as magnesium, without sodium hypochlorite, the result of
which increases the stability and biocompatibility of the compound. We believe
our recent enhancements to the stability and biocompatibility of the compound
will allow us to expand the use of hypochlorous acid so that it may be used in
direct contact with internal organs and thus, for invasive applications,
including surgical and trauma procedures, as well as additional clinical
indications. With these enhancements, we believe our lead product candidate will
be able to meet the safety and efficacy standards that the FDA requires for the
approval of a new drug. Subject to FDA approval of RUT58-60 as a drug, we plan
to commercialize our product for invasive applications.

 

There are approximately 30 million surgical and trauma procedures in the United
States per year, approximately 7 million of which are abdominal surgeries. Our
initial goal is to obtain FDA approval for RUT58-60 for the prevention of
infection associated with abdominal surgery and thereafter we plan to pursue FDA
approval for RUT 58-60 for use in other types of surgical procedures as well as
additional clinical indications. We expect to commence our Phase 1/2 clinical
trial in the fourth quarter of 2013. Pending the successful completion of that
trial, we plan to conduct the pivotal clinical trials necessary to obtain
regulatory approval in the United States. Our goal is to obtain regulatory
approval from the FDA and begin marketing RUT58-60 for the prevention of
infection associated with abdominal surgery as early as 2017.

 

If we are successful in receiving FDA approval for RUT58-60 for the prevention
of infection in abdominal surgery, we plan to pursue other types of surgeries,
including cardiac, pulmonary and spinal, among others. We believe that the
safety and tolerability profile of RUT58-60, combined with its broad-range
antimicrobial potency without specificity, offer a practical and unique approach
to stem the high rate of hospital acquired infections and infections resulting
from complications in surgeries and the increasing emergence of new antibiotic
resistant bacteria that pose a significant risk to public health. We believe
that RUT58-60 represents a significant innovation over existing uses of
hypochlorous acid in topical applications and over systemic antibiotics, which
are the current standard of care for the prevention and treatment of infection
in surgical and other invasive applications, and has the potential to raise the
clinical bar for anti-infective products generally in the face of increasing
headwinds.

 

In addition to the United States, we plan to seek regulatory approval to
commercialize RUT58-60 in Canada, Europe and Japan. Under our license and supply
agreement with Oculus that will take effect upon the completion of this
offering, we have exclusively licensed the hypochlorous acid technology relating
to RUT58-60 for commercialization in the United States, Europe, Japan and
Canada. Together, these markets represented approximately 71% of the global
medicines market in 2011. In parallel with our clinical development activities
for RUT58-60, we have commenced discussions with various pharmaceutical
companies for potential partnership and collaboration activities for RUT58-60 in
the United States, Canada, Europe and Japan.

 

Our Strategy

 

Our goal is to be the first company to market hypochlorous acid based drugs for
the prevention and treatment of infection in invasive procedures. By doing so,
we hope to be able to reduce the number of post-surgical infections, reduce the
increasingly widespread use of systemic antibiotics and the negative side
effects associated with them, accelerate post-surgical healing which should lead
to quicker patient discharge from the hospital, and reduce hospital readmission
rates. The key elements of our strategy to achieve this goal are listed below.

 



47

 

 



  · Initiate and complete clinical trials for our lead drug candidate, RUT58-60,
for the first indication (abdominal surgery) and obtain regulatory approval to
market as a drug in the United States.   · Establish our own manufacturing
facility in compliance with the FDA’s cGMP requirements for manufacturing drugs.
  · Commercialize RUT58-60 in the United States either through a direct sales
force or with a partner.   · Engage strategic partners to develop, obtain
regulatory approval for, and commercialize RUT58-60 for invasive use in Europe
and Japan.   · Expand the use of, and obtain regulatory approval for, RUT58-60
for use in other types of surgeries and traumatic procedures.   · Leverage our
proprietary hypochlorous acid chemistry technology to develop a pipeline of
innovative drugs for the prevention and treatment of infection in surgical and
other invasive applications.

  

Our Solution

 

We believe that hypochlorous acid, the active pharmaceutical ingredient in
RUT58-60 and other drug candidates that we plan to develop in the future, has
several potential benefits over systemic antibiotics, which are the current
standard of care for the prevention of infection associated with surgical and
trauma procedures, as described below.

 



  · Broad Spectrum Activity. RUT58-60 has been shown in non-clinical studies to
kill bacteria, viruses, spores, and fungi through common mechanisms of action,
including by denaturation, a process in which the structure of surface proteins
on the microorganism is irreversibly changed or damaged, which results in the
destruction of pathogen.         · Effective Against Existing Antibiotic
Resistant Strains of Bacteria. RUT58-60 has been shown in non-clinical studies
to eradicate MRSA, VRE, and other antibiotic resistant microorganisms.
RUT58-60’s biologic activity is localized and fast-acting, which results in
rapid bacterial destruction; in vitro studies have demonstrated potent 30-second
kill times against several commonly found, clinically relevant, aggressive
treatment-resistant bacteria.         · Multi-targeted; Does Not Promote
Emergence of Superbugs. We believe that RUT58-60 has the potential to be used
broadly as a prophylactic agent to prevent infections in surgical patients
because it does not promote resistance to bacteria and therefore does not
increase the emergence of drug-resistant pathogens. RUT58-60 does not target
specific strains or receptor targets that the microorganism can then quickly
mutate to induce resistance. Further, exposure to hypochlorous acid causes
irreversible destabilization of protein structures necessary for continued
metabolism for bacteria and other microbes.         · Pro-healing Potential.
Hypochlorous acid products have demonstrated faster tissue healing in a number
of published studies. Although the mechanism of action for incision site healing
has not been formally established in RUT58-60, we believe, based on initial
clinical trials conducted by physicians in Mexico, that incision sites will heal
quicker, resulting in faster patient recovery and discharge from the hospital.  
      · Mimics Body’s Natural Microbe-Fighting Mechanism. Human bodies have
evolved over hundreds of years to produce hypochlorous acid naturally to kill
infection-causing microbes quickly and without creating the opportunity for
microbes to mutate and become resistant. We believe that we have chemically
engineered RUT58-60 to mimic the body’s natural response to unfamiliar and
unwanted organisms, without the undesirable side effects resulting from the
proliferation and overuse of antibiotics.

 



48

 



 

        · No Change to Surgeon Behavior Required. Sterile saline is currently
the most commonly used irrigation solution to prevent infection during and
following surgery when lavage is used to wash the surgical site following
surgical and trauma procedures, but it does not contain the antiseptic benefits
traditionally associated with antibiotics to prevent post-surgical infection.
The use of a lavage wash in surgeries is not new and therefore, we believe that
the replacement of saline (or other currently used post-operative irrigation
solutions) with RUT58-60 in surgical settings will be an easy and logical
transition for surgeons and will not require additional training, time,
education, ramp up or behavior changes by surgeons.         · Prepackaged,
Sterilized, Ready to Use. We believe that RUT58-60, if approved by the FDA, will
be the only prepackaged, sterilized, ready-to-use hypochlorous acid based drug
designed to prevent infection following surgery. We intend to package RUT58-60
in convenient, sterile packaging that will not require mixing or solution
preparation prior to use, thereby reducing the need for human intervention and
further minimizing opportunities to introduce other organisms that may cause
infection and the risk of medical error.         · Stable Formulation. RUT58-60
is not expected to require special handling precautions or storage requirements
beyond those typically required for similar sterile products found in hospital
and other indoor settings. Laboratory tests suggest that RUT58-60 may have a
shelf life ranging from one to two years depending on the size and type of
packaging. We believe that RUT58-60 is a unique, shelf stable form of
hypochlorous acid that has the potential to meet the FDA’s requirements for a
drug.         · Enhanced Biocompatibility for Internal Use. We believe RUT58-60
is the first and only form of hypochlorous acid based drug designed for internal
use. We believe RUT58-60 represents an innovative way to improve the potential
pharmaceutical properties of hypochlorous acid by incorporating additional small
molecules, such as magnesium, without sodium hypochlorite, the result of which
enhances the biocompatibility of the compound in a manner that allows for direct
exposure to internal organs.         · Hospital Cost Savings Potential. We
believe that RUT58-60 has the potential to improve surgical outcomes and lower
hospital costs by preventing infection, decreasing the time to patient discharge
and reducing hospital readmission rates. Post-surgical infections are costly
and, under new government regulations and payor policies, these infections are
increasingly not covered for reimbursement. High patient costs associated with
the treatment of infections may be related to longer hospitalizations and
extended care, patient isolation due to the high rates of infection
transmission, and the use of expensive systemic antibiotics used to target
infection. Post-surgical infection may also undermine the healing process ,
prolong healing time and increase hospital readmissions after initial discharge.
Eventually, we believe that RUT58-60 may also help reduce the use of systemic
antibiotics, thereby lowering overall cost of the hospital visit.

 

 

 

49



